Exhibit 10.2

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

English Translation

Investment Agreement

July 16, 2014



--------------------------------------------------------------------------------

Investment Agreement

 

Preamble           

Clauses

          

1

  Definitions and Interpretations      6   

1.1

  Definitions      6   

1.2

  Interpretations      6   

2

  Transfer Transactions of Overseas Shares      7   

2.1

  Transfer of Overseas Shares      7   

2.2

  Waiver of Claims; Exemption      7   

3

  Transfer Transactions of Domestic Shares      7   

3.1

  Transfer of Domestic Shares      7   

3.2

  Waiver of Claims; Exemption      8   

4

  Total Consideration      8   

5

  Conditions Precedent      8   

5.1

  Conditions Precedent to the Buyer’s Consent to the Closing      8   

5.2

  Conditions Precedent to the Seller’s Consent to the Closing      12   

5.3

  Reasonably Best Efforts      13   

6

  Closing      13   

6.1

  Closing      13   

6.2

  Overseas Seller’s Obligations to the Closing      13   

6.3

  Domestic Seller’s Obligations to the Closing      14   

6.4

  Each Warrantor’s Obligations to the Closing      14   

6.5

  Buyer’s Obligations to the Closing      16   

7

  Commitments before the Closing      16   

7.1

  Conduct Business as Usual      16   

7.2

  Restricted Activities      17   

7.3

  Conditions Precedent to the Completion of the Closing:      19   

7.4

  Information Provision before the Closing      19   

8

  The Warrantor’s Other Commitments      19   

8.1

  Tax Registration      19   

8.2

  No. 37 Document Change Registration      20   

8.3

  Assistance after the Closing      20   

8.4

  Obligations after the Closing      20   

9

  Representations and Warranties      23   

9.1

  Each Warrantor’s Representations and Warranties      23   

9.2

  The Buyer’s Representations and Warranties      23   

10

  Termination      23   

10.1

  Termination of the Agreement      23   

10.2

  Termination Effect      24   

10.3

  Survival      24   

11

  Indemnity      24   

 

   

Investment Agreement

 

    

 

2

 

  

 



--------------------------------------------------------------------------------

11.1

  Each Warrantor’s Indemnity Obligations      24   

11.2

  Certain Overseas Seller’s Indemnity Obligations      26   

11.3

  To be Informed      26   

11.4

  Other Remedies      27   

12

  Confidentiality      27   

12.1

  Confidentiality      27   

12.2

  Public Statements      28   

13

  General      28   

13.1

  Cost Sharing      28   

13.2

  Binding Force; Transfer      28   

13.3

  Governing Law      28   

13.4

  Dispute Resolution      28   

13.5

  Alteration      29   

13.6

  Notice      29   

13.7

  Further Assurance      29   

13.8

  Entire Agreement      30   

13.9

  Severability      30   

13.10

  Cumulative Relief      30   

13.11

  Execution      30      Appendix I—Overseas Shares and Domestic Equity      31
     Yongzhi Yang      Appendix II—Particulars of the Target Group      32     
Appendix III—Definitions      41      Appendix IV—Representations and Warranties
     47      Appendix V—Disclosure Letter      67      Appendix VI—Key Employees
     68      Appendix VII—Each Party’s Address      69      Appendix
VIII—Intellectual Property      70      Appendix IV— Domains to be Transferred
     71      Signature Page   

 

   

Investment Agreement

 

    

 

3

 

  

 



--------------------------------------------------------------------------------

Preamble

The Investment Agreement (the “Agreement”) is made of July 16, 2014 (the
“Execution Date”) by and among:

 

(A) Glory Loop Limited (an overseas acquirer), a limited company legally
established and validly existing under the laws of the British Virgin Islands
and a wholly-owned subsidiary of Changyou.com HK Limited with registered address
at PO Box 957, Offshore Incorporations Centre, Road Town, Tortola, British
Virgin Islands (the “Overseas Changyou”);

 

(B) Beijing Gamease Age Internet Technology Co., Ltd. (a domestic acquirer), a
limited liability company legally established and validly existing under the
laws of China with its registered address at 2/F, Side Building, Jingyan Hotel,
No.29 Shijingshan Road, Shijingshan District, Beijing (the “Domestic Changyou”,
collectively with the Overseas Changyou, the “Changyou” or the “Buyer”);

 

(C) Baina, Forest, Matrix, Sequoia, and Qualcomm (collectively, the “Overseas
Sellers” and each, “an Overseas Seller”);

 

(D) Yongzhi Yang, Tiefeng Liu, Youyang Xie, Na Zeng, Zhou Yu and Sen Li (the
“Beijing Baina Sellers”);

 

(E) Yongzhi Yang, Zhou Yu and Sen Li (the “Wuhan Baina Sellers”);

 

(F) Mr. Yongzhi Yang, a citizen with an ID card of ID# * and domiciled at * (the
“Founder”);

 

(G) MoboTap Inc. (Company Registration No. CF254908) (the “Cayman Company”), a
company established and existing under the laws of Cayman with its registered
address at PO Box 613 GT, 4th Floor Harbour Centre, George Town, Grand Cayman
KY1-1107, Cayman Islands;

 

(H) MoboTap Inc. Limited (Company Registration No. 1596431) (the “HK Company”),
a company established and existing under the laws of Hong Kong with its
registered address at Room C, 21/F., CMA Building, No.64 Connaught Road,
Central, Hong Kong;

 

(I) MoboTap Inc. (Company Registration No. 4858587) (the “US Company”), a
company established and existing under the laws of the United States with its
registered address at Delaware Corporations LLC, 800 Delaware Ave., the City of
Wilmington, County of New Castle, Delaware 19801;

 

(J) Dolphin Browser Inc. (Company Registration No.011001091188) (the “Japan
Company”), a company established and existing under the laws of Japan with its
registered address at 4-3-17 Toranomon, Shinjuku, Tokyo Shinjuku;

 

(K) Muse Entertainment Limited (Company Registration No. 1756288) (“Muse”), a
company established and existing under the laws of Hong Kong with its registered
address at Room C, 21/F, CMA Building, No. 64 Connaught Road, Central, Hong
Kong;

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

   

Investment Agreement

 

    

 

4

 

  

 



--------------------------------------------------------------------------------

(L) Dstore Technology Limited (Company Registration No.2017908) (“Dstore”), a
company established and existing under the laws of Hong Kong with its registered
address at Flat E5, 9/F Block E Wah Lok Ind Ctr (Phase II), Nos 31-35 Shan Mei
Street, Fo Tan, Shatin, New Territory, Hong Kong;

 

(M) Baina Zhiyuan (Chengdu) Technology Co., Ltd. (Company Registration
No. 510100400043032) (“Chengdu Baina”), whose registered address is located at
Room 102-112, 1/F, Building No.1, Zone A, Tianfu Software Park, No. 765 Middle
Tianfu Avenue, Chengdu Hi-tech Zone, Sichuan;

 

(N) Baina Zhiyuan (Beijing) Technology Co., Ltd. (Company Registration
No.110000450183446) (“Beijing Baina Zhiyuan”), whose registered address is
located at South 2-1-6, Block A, # 1 Plant, No.5 A Xueyuan Road, Haidian
District, Beijing;

 

(O) Beijing Baina Information Technology Co., Ltd. (Company Registration No.
110108012702434) (“Beijing Baina Information”), a company established and
existing under the laws of China with its registered address at South 2-1-7,
Block A, # 1 Plant, No.5 A Xueyuan Road, Haidian District, Beijing;

 

(P) Baina (Wuhan) Information Technology Co., Ltd. (Company Registration
No. 420100000199726) (“Wuhan Baina”), a company established and existing under
the laws of China with its registered address at 3/F, Building A2, Phase 1
Jinronggang, No.77 Optical Valley Avenue, Donghu Development Zone, Wuhan;

 

(Q) Chengdu Xingyu Science and Technology Co., Ltd.(Company Registration
No. 510109000353845) (“Chengdu Xingyu”), whose registered address is located at
No.39, 6/F, Unit 2, Building 1, No.222 Tianren Road, Hi-tech Zone, Chengdu;

 

(R) Wuhan Xingyu Science and Technology Co., Ltd. (Company Registration
No. 420100000376093) (“Wuhan Xingyu”), whose registered address is located at
Room 2, 5/F, Building 1, Phase 3 Guannan Fuxing Medicine Park, No.58 Optical
Valley Avenue, Donghu New Development Zone, Wuhan;

 

(S) Wuhan Hualian Chuangke Science and Technology Co., Ltd. (Company
Registration No. 40100000123236) (“Hualian Chuangke”), whose registered address
is located at Room 401, Block A, 3 # Building, SBI Venture Street, Dongxin Road,
East Lake Development Zone, Wuhan;

 

(T) Beijing Anzhuoxing Science and Technology Co., Ltd. (Company Registration
No. 110108010360883) (“Anzhuoxing”), whose registered address is located at Room
4037, Huaqingyuan Hotel 1A, 1B and 1C, Building 3, Huaqingjia Park, Dongsheng
Zone, Wudaokou, Haidian District, Beijing; and

 

(U) Shanghai Andepurui Network Science and Technology Co., Ltd. (Company
Registration No. 310115002064099) (“Andepurui”), whose registered address is
located at Room 112, Building 2, No.700 Shangfeng Road, Pudong New Area,
Shanghai.

The parties above are referred to collectively herein as the “Parties”, and each
a “Party.”

Beijing Baina Sellers and Wuhan Baina Sellers are referred to collectively as
the “Domestic Sellers” and each a “Domestic Seller.” The Overseas Sellers and
Domestic Sellers are referred to collectively as the “Sellers” and each a
“Seller”).

 

   

Investment Agreement

 

    

 

5

 

  

 



--------------------------------------------------------------------------------

Beijing Baina Information and Wuhan Baina are collectively referred to as the
“VIE company.” VIE Company, Chengdu Baina, Beijing Baina Zhiyuan, Chengdu
Xingyu, Wuhan Xingyu, Hualian Chuangke, Anzhuoxing and Andepurui as well as
their respective subsidiaries are collectively referred to as the “Domestic
Companies” and each, a “Domestic Company”. The Cayman Company, the HK Company,
the US Company, the Japan Company, Muse and Dstore are collectively referred to
as the “Overseas Companies” and each, an “Overseas Company”. The Domestic
Companies and the Overseas Companies are collectively referred to as the “Target
Group” and each, a “Group Company”.

The Founder, the Sellers and the Target Group are collectively referred to as
the “Warrantors”, and each a “Warrantor”.

Recitals:

 

(A) The Overseas Changyou intends to take from the Overseas Sellers and the
Overseas Sellers agree to transfer to the Overseas Changyou according to the
Agreement that number of shares of the Cayman Company it holds as set forth
opposite the Overseas Sellers’ shareholder’s name in Appendix I (the “Overseas
Shares”), which accounts for 51% of the total outstanding shares of the Cayman
Company (the “Overseas Transaction”).

 

(B) The Domestic Changyou intends to take from the Domestic Sellers and the
Domestic Sellers agree to transfer to the Domestic Changyou according to the
Agreement that contribution of each VIE company they hold as set forth opposite
the Domestic Sellers’ shareholder’s name in Appendix I (the “Domestic Equity”,
collectively with the Overseas Shares, the “Target Equity” ), which accounts for
60% of the total contribution of each VIE company (the “Domestic Transaction”,
collectively with the Overseas Transaction, the “Transaction”).

 

(C) Overseas Transaction and Domestic Transaction are an integral part of the
Transaction, and Overseas Transaction and Domestic Transaction must be carried
out simultaneously.

 

(D) The Buyer will subscribe the convertible bonds (the “Convertible Bonds”)
from the Cayman Company according to the Subscription Agreement on and after the
Closing Date. After the conversion of the Convertible Bonds, the Buyer will hold
60% of the outstanding shares of the Cayman Company on a fully diluted basis.

NOW, THEREFORE, the Parties hereby agree as follows with respect to the
transactions hereunder through equal negotiations:

Clauses

 

1 Definitions and Interpretations

 

1.1 Definitions

For the purpose of the Agreement, unless the context otherwise requires, the
capitalized terms shall have the meanings ascribed to them in Appendix III.

 

1.2 Interpretations

 

  (a) Any reference to the Agreement includes the appendices or attachments
constituting an integral part hereof. Terms, “hereof”, “hereunder” and “herein”
and the expressions with similar meanings refer to the entire agreement, rather
than any certain clauses, schedules, appendices or attachments hereof. Any
reference to any document (including the Agreement) refers to the document as
revised, incorporated, supplemented, updated or replaced from time to time.
Unless otherwise explicitly stated, (i) any reference to any appendices or
attachments refers to the appropriate appendices or attachments to the
Agreement, and (ii) any reference to any clauses refers to corresponding ones in
the body of the Agreement.

 

   

Investment Agreement

 

    

 

6

 

  

 



--------------------------------------------------------------------------------

  (b) For the purpose of the Agreement, “including” shall be deemed as being
followed by “without limitation” when used.

 

  (c) Any reference to any party to the Agreement or any other agreements or
documents shall include such party’s successors or permitted assignees.

 

  (d) Any reference to the “person” includes natural persons, firms, companies,
government authorities, associated projects, partnerships, associations,
unincorporated organizations, trust, corporations, or other entities (whether or
not they have independent legal status).

 

2 Transfer Transactions of Overseas Shares

 

2.1 Transfer of Overseas Shares

Subject to the terms and conditions of the Agreement, and the representations
and warranties contained in the Agreement and the other transaction documents,
the Overseas Sellers agree to sell and transfer to the Overseas Changyou and the
Overseas Changyou agrees to purchase and take the Overseas Shares from the
Overseas Sellers.

 

2.2 Waiver of Claims; Exemption

The Overseas Sellers hereby agree to waive, discharge from and permanently
exempt from at Closing

 

  (a) any anti-dilution, rights of first refusal, pre-emptive rights and other
similar rights associated with the Overseas Transaction;

 

  (b) It had, at present or in the future may claim against a Group Company, any
and all kinds of demands, causes of action, actions, claims, promises,
contracts, disputes, agreements, promises, damages claims, judgment, execution,
claims and demands whatsoever with respect to the following matters, whether
already filed or not filed, consequential or contingent, known or unknown or
based on law or in equity:

 

  (i) transaction documents and transactions contemplated thereunder; or

 

  (ii) any fact or conditions existed prior to closing (including the acts,
omissions or business-related factual status occurred or existed before the
Closing Date).

 

3 Transfer Transactions of Domestic Shares

 

3.1 Transfer of Domestic Shares

Subject to the terms and conditions of the Agreement, and the representations
and warranties contained in the Agreement and the other transaction documents,
Domestic Sellers agree to sell and transfer to the Domestic Changyou and the
Domestic Changyou agrees to purchase and take the Domestic Equity from the
Domestic Sellers.

 

   

Investment Agreement

 

    

 

7

 

  

 



--------------------------------------------------------------------------------

3.2 Waiver of Claims; Exemption

The Domestic Sellers hereby agree to waive, discharge from and permanently
exempt from at Closing

 

  (a) any anti-dilution, rights of first refusal, pre-emptive rights and other
similar rights associated with the Domestic Transaction;

 

  (b) It had, at present or in the future may claim against a Group Company, any
and all kinds of demands, causes of action, actions, claims, promises,
contracts, disputes, agreements, promises, damages claims, judgment, execution,
claims and demands whatsoever with respect to the following matters, whether
already filed or not filed, consequential or contingent, known or unknown or
based on law or in equity:

 

  (i) transaction documents and transactions contemplated thereunder; or

 

  (ii) any fact or conditions existed prior to closing (including the acts,
omissions or business-related factual status occurred or existed before the
Closing Date).

 

4 Total Consideration

The total transfer consideration of the Transaction is US$90,829,898 (or other
equivalent currencies) (the “Consideration”), of which, US$ 87,417,206 was paid
in US dollars and US$ 3,412,692 in Renminbi. The Consideration payable by the
Buyer to a Seller is respectively set out in Appendix I. A Seller shall notify
the Buyer in writing of its bank account for payment at least five (5) business
days as of the payment date, and the Buyer shall pay the Consideration of the
Transaction to the bank account specified by the Seller by bank transfer. The
Buyer shall pay the Consideration on the Closing Date.

 

5 Conditions Precedent

 

5.1 Conditions Precedent to the Buyer’s Consent to the Closing

The Buyer’s consent to the closing is subject to the Warrantor’s fulfilment and
its urge with the Reasonably Best Efforts for the fulfilment of other parties,
to the reasonable satisfaction of the Buyer, on or before the Closing Date, of
the following conditions, unless the Buyer waivers in writing (whole waiver or
partial waiver of the additional waiver conditions):

 

  (a) Due Diligence: The results of the due diligence on various aspects of the
Target Group (including business, technology, finance and legal affairs) and of
other due diligences are to the reasonable satisfaction of the Buyer, or all the
material issues revealed by such due diligence have been remedied by the
Warrantors by means to the reasonable satisfaction of the Buyer;

 

  (b) Key Employees: All Key Employees have signed the non-competition agreement
and priority investment agreement with the related group company;

 

   

Investment Agreement

 

    

 

8

 

  

 



--------------------------------------------------------------------------------

  (c) Transaction documents: The Parties have signed after negotiations, or
cause other related persons sign other transaction documents other than the
Agreement;

 

  (d) Corporate procedures: The board of directors and the board of shareholders
of each Warrantor (if a company) shall adopt necessary resolutions to approve
the transactions contemplated by the transaction documents and approve the
execution, delivery and performance of all the transaction documents to which it
is a party;

 

  (e) Amendments to the articles of association: Each Group Company has adopted
the revised and restated articles of association (the “Articles of Association
of Each Group Company”) in the format and content to the Buyer’s satisfaction;

 

  (f) Directors: The legal representative of each Group Company (if any), other
directors rather than two (2) directors, supervisors (if any) and the general
manager (if any) shall have each submitted a written resignation letter
resigning their titles and the signed letter of commitment waiving all claims
against the Group Companies, and such resignation letter and letter of
commitment shall take effect as of the Closing Date. The legal representative of
each Group Company (if applicable), three directors, supervisors (if applicable)
and the general manager (if applicable) have been duly appointed as the Buyer’s
designated persons with effect as of the Closing Date, and the appointment of
such persons (other than the legal representative of Beijing Baina Information)
has been submitted to the competent authorities for the required registration
and filing;

 

  (g) Bank accounts and signatory: each Group Company’s current bank account
signatory shall have been dismissed as of the Closing Date, and with respect to
the bank account obtained by each Group Company on the Closing Date, the new
bank account signatory nominated by the Buyer shall have been properly delegated
on the Closing Date;

 

  (h) Seal: the common seal, seal, financial seal and other seals (including the
legal representative’s seal (if any)) have been kept by the persons specified by
the Buyer as of the Closing Date;

 

  (i) Corporate documents: All corporate books, financial statements and
accounting, tax and other records, including the checkbooks, HR policy /
employee handbook / staff code, employment contracts, all historical documents
and records on the salaries, social welfare and insurance payments, capital
verification report, resolutions and records of the board of directors, tax
returns, original invoice, proof of payment, notices from the tax authorities,
the approval of each Group Company as well as all government examination,
approvals, permits and notices as of the establishment of each Group Company
have been under the custody of persons specified by the Buyer;

 

  (j) Related register agent of each Group Company: the related register agent
responsible for contacting each Group Company has been replaced by the person
designated by the Buyer;

 

  (k) Taxes: Each Group Company shall have completely settled all taxes payable
that fall due, or withhold and pay to the appropriate government authorities all
taxes that it is obliged to withhold and pay the amount to be paid by any
employees, creditors, customers or third parties from the amount payable by each
Group Company. Each Group Company shall have satisfied according to the law all
the responsibilities associated with the tax it shall bear, and each Group
Company has no outstanding tax-related liability as of the Closing Date;

 

   

Investment Agreement

 

    

 

9

 

  

 



--------------------------------------------------------------------------------

  (l) Accuracy of the Warrantors’ and the Sellers’ warranties: The warranties
made by the Warrantors and the Sellers shall be true, accurate and complete in
all material respects as of the Execution Date and the preceding day to the
Closing Date (including the Closing Date) as if such warranties were made on all
such dates;

 

  (m) Performance: Each Warrantor shall have fulfilled and complied with all the
conventions, commitments, obligations and conditions contained in all the
transaction documents at or before closing it shall fulfill and comply,
including the conditions expressly set forth in present Article 5.1 and the
commitments in Article 6;

 

  (n) Delivery of closing documents: Each Warrantor has fulfilled the
obligations of closing at or before the Closing Date according to Articles 6.2,
6.3 and 6.4;

 

  (o) Permits: All the permits necessary for the transaction (including the
permit of the Transaction from the competent government department) shall have
been duly obtained without any additional conditions unacceptable by the Buyer
and in full force and effect;

 

  (p) No material adverse effects: There are no any events that will give rise
to material adverse effects;

 

  (q) No adverse procedures: There are no claims threaten to be filed or filed
by any person or pending ones to (a) attempt to limit, prevent, or seriously
affect the ownership or operation of each Warrantor for all or any material part
of the business or assets of the Target Group, or cause each Warrantor to
dispose of all or any material part of its business or assets, or (2) attempt to
impose or confirm restrictions on the ability to complete the transaction, or
the ownership to the equity by each Group Company;

 

  (r) No adverse legal changes: There are no changes in any claims filed by the
government departments or any applicable laws proposed, enacted, implemented,
published or issued by any government departments or deemed applicable to the
transactions under the transaction documents or in the prevailing legal
interpretations, which will, based on reasonable judgment, in any material
respect, directly or indirectly limit the completion of the transactions under
the transaction documents, or cause any consequences mentioned in Article 5.1
(q);

 

  (s) Original control protocol: The original control protocol has been
terminated, and the signatory thereof has issued a confirmation letter to
irrevocably discharge all the current and future liabilities, commitments,
responsibilities and obligations against the Target Group related to the
original control protocol, and to waive all the claims against the Target Group
associated with the original control protocol;

 

   

Investment Agreement

 

    

 

10

 

  

 



--------------------------------------------------------------------------------

  (t) Domain transfer: The domains (the “domains to be transferred”) as listed
in Appendix IX have been transferred to the related group companies in
conditions to the satisfaction of the Buyer; all the transfer fees have been
paid up, and the domains have been changed to the name of the relevant group
companies;

 

  (u) Employee handbook and standard labor contract: The standard labor
contracts and the employee handbooks of the Domestic Companies have been
modified to comply with the applicable laws and the modifications made are to
the reasonable satisfaction of the Buyer;

 

  (v) Amendment to the articles of association: Chengdu Baina has modified its
articles of association to comply with the applicable laws and the modifications
made are to the satisfaction of the Buyer;

 

  (w) Registered address: Chengdu Baina, Chengdu Xingyu and Hualian Chuangke
have completed their industrial and commerce procedures for the registered
address and/or the corresponding change procedures for the certificate of
approval, the results of which are to the satisfaction of the Buyer;

 

  (x) Approval certificates for enterprises established by Taiwan, Hong Kong and
Macao overseas Chinese:Beijing Baina Zhiyuan has applied to the original
commerce approval authority to for handling the domicile change procedures for
the approval certificates for enterprises established by Taiwan, Hong Kong and
Macao overseas Chinese;

 

  (y) Internet culture operation license: Wuhan Baina has changed its Internet
culture operation license to update the information related to the registered
capital, the results of which are to the satisfaction of the Buyer;

 

  (z) Hualian Chuangke and Anzhuoxing: Wuhan Baina has acquired the entire
equity of Hualian Chuangke and Anzhuoxing;

 

  (aa) Employee options: (i) the Option Agreement it has signed with LI
Qiangying has, Li Fan, Michael Levit and YAO Yuan and the certified copy of all
outstanding options have been approved and ratified by the board of directors of
the Cayman Company; (ii) the Option Agreement with respect to Hualian Chuangke
has already been signed with its employees, in form and substance satisfactory
to the Buyer;

 

  (bb) Documents on behalf: Cayman Company has entered into with the Founder
arrangements on behalf, pursuant to which, the Founder will hold the shares of
Air Bay Creative (Hong Kong) Limited and Landscape Mobile on behalf of the
Cayman Company, and perform the procedures and formalities required by the
applicable laws, in a manner satisfactory to the Buyer;

 

  (cc) Appointment of directors: The HK Company has secured the approval and
ratification from the board of directors on approving Tiefeng Liu to act as its
directors;

 

   

Investment Agreement

 

    

 

11

 

  

 



--------------------------------------------------------------------------------

  (dd) Dstore: Dstore has, (a) in accordance with applicable laws, (i) modified
Dstore’s articles of association, (ii) amended the company’s internal records
(including the register of members) (through the appropriate resolution) and
(iii) made appropriate change registration to the Hong Kong Companies Registry
in order to accurately reflect the its share capital; (b) Dstore has secured the
approval and ratification from the board of directors and the board of
shareholders on the failure to allocate shares pro rata; (c) Dstore has obtained
the approval and ratification from the board of directors on the share
certificate to be issued to all the shareholders and has issued the share
certificate to all the shareholders; (d) has proved that the originals of the
instrument of transfer and the bought and sold notes that were issued by
Mr. Chan Joe Cho Lit to the Cayman Company have been included in the internal
records of Dstore; (e) has obtained the approval and ratification from the board
of directors on terminating Qiangbing Wang to act as its director and has
provided the written resignation letter on Qiangbing Wang’s resignation and the
executed letter of commitment waiving all the claims against each Group Company;
and (f) has maintained the internal records of the company, including the
register of members and directors;

 

  (ee) “Dolphin Browser” trademark: The registrant’s name of “Dolphin Browser”
trademark registered under the name of the US Company has been changed, the
results of which are to the Buyer’s satisfaction;

 

  (ff) VIE control protocol: Beijing Baina Zhiyuan has signed a control protocol
with VIE company and its shareholders satisfactory to the Buyer, so that Beijing
Baina Zhiyuan is able to exercise effective control over the VIE company;

 

  (gg) With respect to Beijing Baina Information, it shall have been completed
(i) the release on the original control protocol; (ii) the obligations to
withhold the individual income tax domestically; (iii) the submission of the
duty-paid certificate of the individual income tax to the Buyer; and (iv) the
equity change registration and legal representative change registration of the
Domestic Companies have been accepted by domestic industrial and commercial
registration department; and

 

  (hh) With respect to Wuhan Baina, it shall have (i) released the original
control protocol; (ii) fulfilled the obligations to withhold the individual
income tax domestically; (iii) submitted the duty-paid certificate of the
individual income tax to the Buyer; and (iv) provided to the Buyer the
enterprise registration information sheet of Wuhan Baina printed by the
information systems of the industrial and commercial registration department to
prove that the Buyer or its designated person are the shareholders of 60% equity
thereof; the authenticity and integrity of the information sheet are certified
by the legal representative of Wuhan Baina and accepted by the Buyer.

 

5.2 Conditions Precedent to the Seller’s Consent to the Closing

The Sellers’ consent to the closing is subject to the Buyer’s fulfillment and
its urge with the Reasonably Best Efforts for the fulfillment of the present
article by other parties, to the reasonable satisfaction of the Sellers, on or
before the Closing Date, unless the Sellers waiver in writing (whole waiver or
partial waiver of the additional waiver conditions):

 

  (a) The accuracy of the Buyer’s warranties: The warranties made by the Buyer
shall be true, accurate and complete in all material respects as of the
Execution Date and the preceding day to the Closing Date (including the Closing
Date) as if such closing warranties were made on all such dates;

 

   

Investment Agreement

 

    

 

12

 

  

 



--------------------------------------------------------------------------------

  (b) Performance: The Buyer shall have fulfilled and complied with all the
conventions, commitments, obligations and conditions contained in all the
transaction documents at or before closing it shall fulfill and comply,
including the conditions expressly set forth in present Article 5.2;

 

  (c) Delivery of closing documents: The Buyer has fulfilled the obligations of
closing at or before the Closing Date according to Articles 6.5;

 

  (d) Corporate procedures: The board of directors and the board of shareholders
of the Buyer shall adopt necessary resolutions to approve the transactions
contemplated by the transaction documents and approve the execution, delivery
and performance of all the transaction documents to which it is a party.

 

5.3 Reasonably Best Efforts

Each Warrantor and the Buyer shall take with Reasonably Best Efforts, or cause
the other party to take the acts necessary, appropriate and advisable for
completing the transactions contemplated under the Agreement as required by the
Agreement and the applicable laws (including the completion of the Conditions
Precedent to be fulfilled under Articles 5.1 and 5.2 and the obtainment or
delivery of the closing deliverables set forth in Articles 6.2, 6.3, 6.4 and
6.5), including the preparation and submission of all documents as soon as
possible to complete all the necessary notifications, reports, reporting and
other filings, as well as the obtainment of all the permits necessary for
completing the transaction contemplated hereunder as soon as possible.

 

6 Closing

 

6.1 Closing

The closing shall take place in virtual electronic form within five (5) days
after the satisfaction or waiver of all the Conditions Precedent listed in
Articles 5.1 and 5.2, or other locations or other times or dates as agreed by
the Buyer and the Sellers in writing ( the “Closing Date”).

 

6.2 Overseas Seller’s Obligations to the Closing

At or before the Closing, the Overseas Sellers shall deliver at their own
discretion or cause other parties to deliver the originals of the following
documents to the Buyer, unless otherwise specified:

 

  (a) The instrument of transfer with respect to the transfer of the Sellers’
Overseas Shares to the Buyer as duly signed by the Overseas Sellers;

 

  (b) Share certificates for the Overseas Shares held by the Overseas Sellers to
be forwarded to the Cayman Company for cancellation;

 

  (c) The certificate (its contents shall be to the Buyer’s reasonable
satisfaction) dated the Closing Date by the authorized representatives of all
the Overseas Sellers, confirming the satisfaction of the Conditions Precedent
listed in Article 5.1;

 

  (d) The transaction documents duly signed by the Overseas Seller to which it
is a party;

 

   

Investment Agreement

 

    

 

13

 

  

 



--------------------------------------------------------------------------------

  (e) Allow the Overseas Sellers to enter into the Agreement, the transaction
documents and complete the copies of the resolutions of shareholders and the
board of directors necessary for completing the transactions contemplated under
the transaction documents or other consents or approvals given according to the
company’s charter documents (if applicable) (in the contents and form to the
reasonable satisfaction of the Buyer), including making consent to and approving
(if applicable)

 

  (i) the Overseas Transaction;

 

  (ii) make the exemption and waiver under Article 2.2;

 

  (iii) that the remaining directors except two (2) directors of Cayman company
resign;

 

  (iv) to exempt the signatory of the current bank account of the group
companies other than the VIE company and the bank account owned by such group
companies on the Closing Date and to adopt the copies of the articles of
association of each Group Company of the group companies other than the VIE
company, the authenticity and integrity thereof shall be certified by a director
of each Group Company; and

 

  (v) to prove that the person of each seller who has signed the Agreement has
been duly authorized and has the right to sign the Agreement on behalf of the
Seller.

 

6.3 Domestic Seller’s Obligations to the Closing

At or before the Closing, the Domestic Sellers shall deliver at their own
discretion or cause other parties to deliver the originals of the following
documents to the Buyer, unless otherwise specified:

 

  (a) The certificate (its contents shall be to the Buyer’s reasonable
satisfaction) dated the Closing Date by each Domestic Seller, confirming the
satisfaction of the Conditions Precedent listed in Article 5.1; and

 

  (b) The transaction documents duly signed by each Domestic Seller to which it
is a party.

 

6.4 Each Warrantor’s Obligations to the Closing

At or before the Closing, Each Warrantor shall deliver at their own discretion
or cause other parties to deliver the originals of the following documents to
the Buyer, unless otherwise specified:

 

  (a) The share certificates for the Overseas Shares under the name of the Buyer
that are duly signed and issued by the Cayman Company;

 

  (b) The copies of the register of members certified by the company secretary
of the Cayman Company, indicating that the Buyer has become a shareholder of the
Overseas Shares;

 

  (c) Domain registration documents proving that each Group Company is a
legitimate owner and an operator of the Domains to be Transferred and the
relevant web pages of national website filing system;

 

  (d) All the documents and articles to be provided as requested by Article 5.1,
as well as the evidence to the reasonable satisfaction of the Buyer to prove the
satisfaction of other Conditions Precedent listed in Article 5.1;

 

   

Investment Agreement

 

    

 

14

 

  

 



--------------------------------------------------------------------------------

  (e) The certificate (its contents shall be to the Buyer’s reasonable
satisfaction) dated the Closing Date by the authorized representative of each
Warrantor (except the Sellers), confirming the satisfaction of the Conditions
Precedent listed in Article 5.1;

 

  (f) Other transaction documents duly signed by each Warrantor and other
documents (the contents and the form are to the reasonable satisfaction of the
Buyer) necessary for completing the transactions contemplated under the
transaction documents;

 

  (g) Evidence to the reasonable satisfaction of the Buyer to prove that the
Articles of Association of Each Group Company have been adopted as the valid
articles of association of the related companies as of the Closing Date and the
change registration procedures of the Articles of Association of Each Group
Company have been duly submitted to all the relevant departments;

 

  (h) The copies of the resolutions of shareholders and the board of directors
necessary for allowing each Warrantor (except the Sellers) to enter into the
Agreement and the transaction documents and to complete the transactions
contemplated under the transaction documents, including making consent to and
approving (if applicable)

 

  (i) to execute and delivery the transaction documents to which it is a party,
and fulfil its obligations thereunder;

 

  (ii) to waiver any anti-dilution, rights of first refusal, pre-emptive rights
and other similar rights associated with the Overseas Transaction or the
Domestic Transaction (if applicable);

 

  (iii) to delegate three (3) designated persons of the Buyer to act as the
directors of each Group Company and one (1) designated person to act as the
legal representative (if applicable);

 

  (iv) to exempt the signatory of the current bank account of each Group Company
and appoint a new bank account signatory as nominated by the Buyer for the bank
account owned by each Group Company on the Closing Date;

 

  (v) to adopt the copies of the articles of association of each Group Company,
the authenticity and integrity thereof shall be certified by a director of each
Warrantor; and

 

  (vi) to prove that the person signing the Agreement of each Warrantor has been
duly authorized by the related warrantors, and has the right to sign the
Agreement on behalf of the related warrantors.

 

  (i) The written resignation letter that is duly resigned by other directors
other than two (2) directors and one (1) legal representative of each Group
Company (if applicable) and takes effect as of the Closing Date and the letter
of commitment waiving all the claims against each Group Company;

 

  (j) with respect to the Group Companies, the register of directors of each
Group Company proving that the directors nominated by the Buyer has been
properly appointed and the appointment has been submitted to all the relevant
departments for the change registration procedures with the authenticity and
integrity thereof being certified by one director of each Group Company;

 

   

Investment Agreement

 

    

 

15

 

  

 



--------------------------------------------------------------------------------

  (k) On the part of each Domestic Company, the updated business license proving
that the designated person of the Buyer has become the legal representative of
such Domestic Companies with the authenticity and integrity thereof being
certified by the legal representative of each Domestic Company;

 

  (l) With respect to the bank account held by each Group Company as at the
Closing Date, records of signature proving that a new bank account signatory as
nominated by the Buyer has been duly appointed;

 

  (m) loan card of the People’s Bank of China and foreign exchange registration
IC card (if any) of each Domestic Company;

 

  (n) the policies covered by each Group Company for itself or the property,
operation and activities of other group companies;

 

  (o) Certificate of Good Standing issued by Cayman Islands Registry of
Companies with respect to the Cayman Company;

 

  (p) Certificate of Good Standing issued by Secretary of State of Delware with
respect to the US Company;

 

  (q) The legal opinion issued by the Cayman legal adviser of the Cayman Company
to the Buyer (to the reasonable satisfaction of the Buyer) with respect to
Cayman legal issues;

 

  (r) The legal opinion issued by Chinese legal adviser of the Sellers to the
Buyer (to the reasonable satisfaction of the Buyer) with respect to Chinese
legal issues of Wuhan Baina and Beijing Baina Information.

 

6.5 Buyer’s Obligations to the Closing

The Buyer shall, at the Closing or before the Closing:

 

  (a) deliver other transaction documents duly signed by the Buyer and other
documents necessary for completing the transactions contemplated under the
transaction documents; and

 

  (b) deliver the certificate (its contents shall be to the Buyer’s reasonable
satisfaction) dated the Closing Date by the authorized representative of the
Buyer, confirming the satisfaction of the Conditions Precedent listed in Article
5.2.

 

7 Commitments before the Closing

 

7.1 Conduct Business as Usual

The Target Group shall conduct business as usual from the Execution Date until
the Closing Date; each Warrantor shall be individually and several liable to
ensure that each Group Company:

 

  (a) Unless otherwise agreed by the Buyer, conduct business as usual in order
to achieve growth;

 

  (b) maintain the intactness of its existing business organization;

 

   

Investment Agreement

 

    

 

16

 

  

 



--------------------------------------------------------------------------------

  (c) obtain all necessary approvals and authorizations for its normal and
lawful operation, maintain the validity of all of its government licenses,
obtain permissions that has not been obtained necessary for carrying out any
business, and ensure that such approvals, authorizations and licenses comply
with applicable laws and regulations as well as any agreements signed by each
Group Company (or duly authorized under those agreements);

 

  (d) maintain the provision of services by its directors, officers and
employees;

 

  (e) maintain favorable business relationships with its clients, lenders,
suppliers and other persons with major business relations;

 

  (f) maintain the completeness and effectiveness of the insurance for each
Group Company’s assets, operations and activities as usually kept by the
companies conducting the same business until the Closing; and

 

  (g) maintain its own books and records in a manner as the same as the past.

 

7.2 Restricted Activities

Unless the Buyer gives its consent in writing, and as required for the
completion of the transaction contemplated hereunder and under other transaction
documents, the Warrantors individually and severally undertake to the Buyer:

 

  (a) that, unless as agreed in the transaction documents, each Warrantor will
not, prior to the Closing, exercise its right to the shareholders of each Group
Company, or act in any other way to influence the valuation or the equity value
and the related business of the Target Group, including the execution of any
agreement or undertaking creating encumbrances on any shares of each Group
Company held by each Warrantor and related activities;

 

  (b) that each Group Company will not, prior to the Closing:

 

  (i) amend its charter documents;

 

  (ii) appoint or dismiss its director, general manager or person in charge of
the Finance Department and any person with the equivalent positions as
aforementioned, or any other key officers; or change its remuneration portfolios
or other significant terms of employment;

 

  (iii) change the corporate governance structure;

 

  (iv) change its capital, or declare, withdraw, or pay any dividend or other
distribution (whether in cash, stock, property or a combination thereof) with
respect to its securities, or redeem, repurchase or otherwise acquire any
securities, or make offer to redeem, repurchase or otherwise acquire any
securities;

 

  (v) (1) issue, deliver or sell, or authorize to issue, deliver or sell any
securities, or (2) modify any of the terms related to any securities (whether by
merger, consolidation or otherwise);

 

   

Investment Agreement

 

    

 

17

 

  

 



--------------------------------------------------------------------------------

  (vi) any capital expenditures, obligations or responsibilities occur in a
transaction or series of similar or related transactions;

 

  (vii) directly or indirectly acquire (whether by merger, consolidation, stock
or asset acquisition or other forms) of any assets, securities, property,
interest or business;

 

  (viii) sell, lease or otherwise transfer any of its assets, securities,
property, interest or business, or create or incur any encumbrances thereon;

 

  (ix) under any new liabilities, provide any loan, advance payment or
contribution or invest in any other person in any form;

 

  (x) unless as agreed in the transaction documents, create, incur or assume or
allow to create, incur or assume any loans or guarantees, or otherwise be liable
for any loans or guarantees;

 

  (xi) (1) reach any agreement or arrangement, which limits, or otherwise
restricts any of its successors, or may limit or restrict, after the Closing its
own, the Buyer or any related party of the Buyer from engaging in or competing
any business type in any place, or with any person; (2) reach, amend or modify,
terminate, or otherwise waiver, release or transfer any material rights,
requests or interests; or (3) enter into any agreement to transfer the
intellectual property to a third party or to allow any third party to use the
intellectual property or make any commitment to transfer any intellectual
property rights to a third party or license any third party to use the
intellectual property;

 

  (xii) (1) grant or add any dismissal fee or termination fee (or amend any
existing arrangement therewith) for any director, officer or employee; (2) add
any interests payable under any existing payment policies of dismissal or
termination fees or the employment agreement; (3) reach any employment, delayed
remuneration or other similar agreements (or amend any such existing
arrangement) with any director, officer or employee; (4) create, adopt or amend
(unless required by applicable laws) any collective negotiation, bonus, profit
distribution, saving, pension, retirement, deferral payment of remuneration,
remuneration, stock option, restrictive shares or other welfare plans or
agreements applicable to any director, officer or employee; (5) add the
remuneration, rewards or other welfare payable of any director, officer or
employee, unless otherwise required by the applicable laws;

 

  (xiii) change accounting policies or methods, unless the consent of the
auditors is required by the change of any principles of the U.S. GAAP or Chinese
GAAP;

 

  (xiv) compromise, or request to or propose to compromise on the following
matters: (1) any litigations, investigations, arbitrations, procedures or other
claims involving each Group Company; or (2) any litigations, arbitrations,
procedures or disputes related to the transaction contemplated under the
Agreement;

 

   

Investment Agreement

 

    

 

18

 

  

 



--------------------------------------------------------------------------------

  (xv) make or change any tax option, change any annual tax or accounting
period, adopt or change any accounting methods or amend any tax returns or
submit any tax refund requests, reach any settlement agreement, compromise any
tax claims, audit or evaluation, waive any claims with respect to the tax
refund, set-off or otherwise abate the tax liability (unless agreed by the
Buyer)

 

  (xvi) sign any management consulting agreement or any other agreements making
the Company to commit US$50,000 or over (whether single or series of
agreements), except those signed according to the transactions contemplated
hereunder; or

 

  (xvii) agree, resolve or commit to conduct any of the foregoing acts.

 

7.3 Conditions Precedent to the Completion of the Closing:

Each Warrantor shall use its Reasonably Best Efforts to cause the satisfaction
of the Conditions Precedent to the Closing as agreed in Article 5.1, including
(i) to take necessary actions to protect the execution, delivery and performance
of any documents involved in any Conditions Precedent to which each Warrantor is
a party; (ii) to cause each Warrantor to adopt the resolutions of shareholders
or of the board of directors to approve the transaction under the Agreement and
to amend and / or adopt the Articles of Association of Each Group Company and
all related transaction documents; and (iii) to provide maximum assistance with
respect to the remedies and court procedures.

 

7.4 Information Provision before the Closing

 

  (a) The Buyer and / or its representatives has/have the right to conduct due
diligence on the Target Group. All parties shall work together to ensure that
the confirmatory due diligence is completed based on a reasonable timetable
without undue delay.

 

  (b) From the Execution Date to the Closing Date (including the Closing Date),
as well as during the due diligence period, each Warrantor shall provide the
Buyer with all information (including financial and other information) related
to each Group Company and its business as required by the Buyer and / or its
representatives. Each Warrantor shall provide and cause each Group Company to
provide all cooperation and assistance necessary for such due diligence,
including allowing the access of the Buyer and / or its representatives into the
Target Group during working hours, preparation of copies of the above
information as well as communication with the related management of each
Warrantor and each Group Company to further obtain information. Any
investigation made by the Buyer and / or its representatives and any information
obtained thereby may not be deemed as a waiver of any statement, guarantee or
commitment as given or made by each Warrantor under the Agreement, or in any way
affect the same.

 

8 The Warrantor’s Other Commitments

 

8.1 Tax Registration

 

  (a) Each Warrantor shall, make filing, registration or reporting (if
necessary) (“Tax Registration”) with competent tax authorities for any
transactions under the transaction documents in accordance with any applicable
laws, or each Warrantor (except Forest, Matrix, Sequoia, and Qualcomm) shall
ensure that each Group Company does the same, and provide the Buyer with written
evidence as soon as possible.

 

   

Investment Agreement

 

    

 

19

 

  

 



--------------------------------------------------------------------------------

  (b) Each Seller assumes and timely pays the tax occurred under the Transaction
and the individual income tax on the Consideration for transfer of Domestic
Equity will be withheld by the Buyer in accordance with applicable laws (where
applicable).

 

8.2 No. 37 Document Change Registration

Each Warrantor (except Forest, Matrix, Sequoia, and Qualcomm) shall cause all
the domestic residents (as defined in No. 37 Document) who directly or
indirectly hold the shares of each Overseas Company to present documents to the
competent administration of foreign exchange within thirty days as of the date
of the Agreement, so as to make change registration for their interests in each
Overseas Company in accordance with No. 37 Document. After such change
registration, all registrations and filings that are required in accordance with
all applicable laws (including regulations issued by SAFE) shall be deemed as
have been completed.

 

8.3 Assistance after the Closing

The Sellers promise to do its utmost to assist, after the Closing Date, the
Buyer and the Target Group in replying the question from any government
department or conducting any programs with respect to any matter of the Target
Group prior to the Closing Date.

 

8.4 Obligations after the Closing

 

  (a) The Sellers (except Forest, Matrix, Sequoia, and Qualcomm) undertake that
they will or will cause the relevant parties to complete the following matters
within 10 days after the Closing Date:

 

  (i) provide the Buyer with Beijing Baina Information’s business registration
information sheet printed from the information system of the industrial and
commercial registration department, proving that the Buyer or the designated
person of the Buyer holds 60% equity of the Company and the authenticity and
integrity of that information sheet shall be certified by the legal
representative of Beijing Baina Information and accepted by the Buyer;

 

  (ii) Beijing Baina Information completes the submission of necessary
registration and filing with the competent departments with respect to the
appointment of the legal representative according to Article 5.1(f).

 

  (b) The Sellers (except Forest, Matrix, Sequoia, and Qualcomm) promise to,
within 10 business days after the Closing Date, cause the US Company to notify
Yahoo of the change of the controlling right under the Transaction according to
the requirements of their business contracts with Yahoo;

 

  (c) The Sellers (except Forest, Matrix, Sequoia, and Qualcomm) undertake that
they will or will cause the relevant parties to complete the following matters
within 1 month after the Closing Date:

 

   

Investment Agreement

 

    

 

20

 

  

 



--------------------------------------------------------------------------------

  (i) complete the following matters relating to the lease of the house:

 

  (A) the Domestic Companies complete the registration and filing for the lease
of the house as required by all applicable laws;

 

  (B) the Domestic Companies offer all house ownership certificates or other
house ownership documents with respect to the house they leased, which are to
the reasonable satisfaction of the Buyer;

 

  (C) Beijing Baina Information has renewed its lease agreement to continue
leasing South 2-1-7, Block A, # 1 Plant, No.5 A Xueyuan Road, Haidian District,
Beijing, or other lease agreements to the satisfaction of the Buyer to lease an
appropriate place for operation;

 

  (ii) Beijing Baina Information completes the change of its business license to
add the “Internet Information Service” in its business scope;

 

  (iii) Chengdu Xingyu completes the transfer of its software the copyright of
which is held by it to Baina Wuhan;

 

  (iv) The Japan Company gets the approval of IVP Fund II A LP and IVP Fund II
B.L.P. (collectively as, the “IVP”) for the Overseas Transaction, and the
confirmation from IVP that it will not require the Japan Company to repurchase
the preferred stock it holds;

 

  (v) Each VIE Company completes necessary registration formalities with the
industrial and commercial administrative department within the territory of
China for the control protocol signed according to Article 5.1(ff);

 

  (vi) Exclusive intellectual property license agreement:

 

  (A) Beijing Baina Zhiyuan respectively signs the related exclusive
intellectual property license agreement with Beijing Baina and Wuhan Baina, in
order to make that Beijing Baina Zhiyuan has a complete right to fulfil the
business cooperation agreement it has signed;

 

  (B) Wuhan Baina respectively signs the related exclusive intellectual property
license agreement with Beijing Baina and Chengdu Xingyu, in order to make that
Wuhan Baina has a complete right to fulfil the business cooperation agreement it
has signed;

 

  (d) The Sellers (except Forest, Matrix, Sequoia, and Qualcomm) undertake that
they will or will cause the relevant parties to complete the following matters
within 2 months after the Closing Date:

 

  (i) Tiefeng Liu fully repays the employee loan of RMB 139,938.39 and deposits
the same into the company’s account;

 

   

Investment Agreement

 

    

 

21

 

  

 



--------------------------------------------------------------------------------

  (ii) Yongzhi Yang fully repays the employee loan of RMB785,918.59 and deposits
the same into the company’s account;

 

  (iii) Zhou Yu fully repays the employee loan of RMB 21,516.56 and deposits the
same into the company’s account;

 

  (iv) Sen Li fully repays the employee loan of RMB 19,000.00 and deposits the
same into the company’s account;

 

  (e) The Sellers (except Forest, Matrix, Sequoia, and Qualcomm) undertake that
they will or will cause the relevant parties to complete the following matters
within 3 months after the Closing Date:

 

  (i) The HK Company and Muses have taken remedies (including any court
proceedings) according to applicable laws to remedy its failure to held its
annual meeting and prepare company accounts according to the applicable laws;
the cost shall be borne by the Sellers and the results shall be to the
satisfaction of the Buyer;

 

  (ii) The HK Company and Muses have provided the Buyer with the accounts as of
the establishment of the HK Company prepared by the auditors in accordance with
applicable laws;

 

  (f) The Sellers (except Forest, Matrix, Sequoia, and Qualcomm) undertake that
they will or will cause the relevant parties to complete the following matters
within 6 months after the Closing Date:

 

  (i) cancel Andepurui and provide the Buyer with documentary proof satisfactory
to the Buyer proving that such cancellation has been duly completed in
accordance with applicable laws; and

 

  (ii) transfer the controlling power of Muses to a bona fide third party.

 

  (g) The Sellers promise to complete the following matters within 10 days as of
the date on which the Buyer makes the following requests about the US tax
selection: (i) the Sellers shall agree and otherwise allow the Buyer to make (or
cause to make) any tax selections according to Article 301.7701-3 of the
Treasury Regulation to change each Group Company; such tax selection will take
effect as of the day following the Closing Date or any day before the day
following the Closing Date; (ii) the Sellers shall perform those tax selections
(i.e., the execution of Form 8832 for each Group Company) as required by the
Buyer; and (iii) unless otherwise specified by applicable laws, the Sellers
shall agree to allow the Buyer to make (or procure to make) any tax selections
in other ways to change any accounting methods of the taxation period before the
Closing.

 

  (h) The Founder commits that, with respect to the payment obligations
corresponding to the outstanding registered capital of Wuhan Baina to be paid by
the Domestic Changyou (“Makeup Amount”), the Founder shall voluntarily, or
procure each Group Company (Wuhan Baina excluded) to, prior to February 28,
2015, pay the Makeup Amount to the Domestic Changyou in a manner in compliance
with applicable laws, so that the Domestic Changyou may use that capital to
fulfil corresponding payment obligation against Wuhan Baina. For avoidance of
doubt, the Founder or each Group Company (as the case may be) shall
unconditionally exempt the Domestic Changyou from any liabilities for the
Founder or each Group Company with respect to the Markup Amount.

 

   

Investment Agreement

 

    

 

22

 

  

 



--------------------------------------------------------------------------------

9 Representations and Warranties

 

9.1 Each Warrantor’s Representations and Warranties

 

  (a) Subject to the matters mentioned in the Disclosure Letter (if applicable)
listed in Appendix V, the Warrantors (except Forest, Matrix, Sequoia, and
Qualcomm) jointly and severally make statements, warranties and undertakings
that during the Execution Date and the Closing Date,

 

  (i) other warranties, and disclosures, facts and information related to the
Target Group contained in Part I of Appendix IV or the Agreement;

 

  (ii) other warranties, and disclosures, facts and information related to the
Sellers contained in Part I of Appendix IV or the Agreement;

are true, accurate and complete and not misleading.

 

  (b) Forest, Matrix, Sequoia, and Qualcomm respectively make statements,
warranties and undertakings to the Buyer that, during the Execution Date and the
Closing Date, other warranties and disclosures, facts and information related to
the Sellers contained in Part II of Appendix IV or the Agreement are true,
accurate and complete and not misleading.

 

9.2 The Buyer’s Representations and Warranties

The Buyer hereby makes statements, warranties and undertakings to each Warrantor
that, during the Execution Date and the Closing Date, other warranties and
disclosures, facts and information related to the Buyer contained in Part III of
Appendix IV or the Agreement are true, accurate and complete and not misleading.

 

10 Termination

 

10.1 Termination of the Agreement

 

  (a) At any time, under any of the following cases, the Agreement may be
terminated, and the transactions contemplated hereunder may be abandoned:

 

  (i) The Buyer and the Sellers agree in writing; or

 

  (ii) Where the Overseas Closing and the Domestic Closing do not take place
simultaneously, by the way of written notification by the Buyer to the Sellers;

 

  (iii) Where the Closing does not take place with 30 days as of the date of the
Agreement, by the way of written notification by the Buyer to the Sellers;

 

  (b) In addition, if, at any time before the Closing, the following cases
occur:

 

   

Investment Agreement

 

    

 

23

 

  

 



--------------------------------------------------------------------------------

  (i) Each Warrantor fails to effectively complete, observe or perform its
obligations, commitments or guarantees to be completed, observed or performed
before the Closing Date, and such obligations, commitments or guarantees, after
reasonable judgments, will not be able to be fulfilled before the Closing Date;

 

  (ii) The representations or warranties of each Warrantor under any transaction
documents are, obviously will be untrue, inaccurate, incomplete or misleading,
or become incorrect, inaccurate, incomplete, or misleading due to the occurrence
of any events or circumstances;

 

  (iii) There are materially adverse effects;

Under any of the abovementioned cases, the Buyer is entitled to, after prudent
decision at its own discretion and sending written notice to the Sellers,
immediately terminate the Agreement and to abandon the transaction contemplated
under the Agreement without bearing any responsibility. The Buyer’s right to
terminate the Agreement according to the abovementioned (i) to (iii) is an
addition and independent. Any exercise of such rights shall not affect or reduce
any other rights, relief or claims available to the Buyer on such notification
date or constitute any waiver of such right, relief or claims.

 

10.2 Termination Effect

Except for the circumstances specified in Article 10.3 below, if the Agreement
is terminated according to Article 10.1 or applicable laws, the Agreement will
no longer be valid, but the parties shall not be exempt from any liabilities
arising from the breach hereof or any misstatements and such termination shall
not be deemed as a waiver of any available relief for such breach or any untrue
statement (including actual performance, if available).

 

10.3 Survival

The provisions of the present Articles 9,10, 11, 12, and 13 shall survive the
termination of the Agreement.

 

11 Indemnity

 

11.1 Each Warrantor’s Indemnity Obligations

The Founder and the Sellers (except Forest, Matrix, Sequoia, and Qualcomm)agree
individually and severally indemnify and hold harmless, the Buyer, its
affiliates, the Target Group and their respective directors, officers,
employees, and (in the case of permitted by applicable law) agents against all
damages (including incidental damages and indirect damages), losses, debts,
liabilities, costs and expenses (including investigation costs, attorneys’ fees
and the costs associated with any actions, suits or legal proceeding ) or value
impairment (“Damage”) (whether or not involving a claim by a third party)
associated with the following cases:

 

  (a) Any violation of the commitments, representations and warranties made by
each Warrantor under the Agreement (including the commitments made under
Articles 7 and 8 and the representations and warranties made under Article 9 and
Appendix IV;

 

   

Investment Agreement

 

    

 

24

 

  

 



--------------------------------------------------------------------------------

  (b) claims whatsoever raised by any person questioning the validity of the
transactions under the transaction documents or imposing or confirming
limitations on the whole or any part of the transfer of the Target Equity, for
reasons attributable to each Warrantor;

 

  (c) any liabilities of each Group Company on or before the Closing Date
(except those as agreed by the transaction documents) (including any liability
to pay potential tax, social insurance and housing fund, accounts payable or
other liabilities);

 

  (d) defects in title to the house leased by the Domestic Companies;

 

  (e) failure of Chengdu Baina, Chengdu Xingyu and Hualian Chuangke for the
industrial and commercial change registration procedures and / or corresponding
change procedures to the approval certificate of their registered address; (for
the avoidance of doubt, if the Buyer agrees to waive the Conditions Precedent in
Article 5.1 (w), it will not cause prejudice to its rights to request
compensation under this article)

 

  (f) the implementation of any collateral or other encumbrances on the assets
of the Target Group that exist on or before the Closing Date;

 

  (g) the failure of each Group Company to, before the Closing Date, comply with
any applicable laws (including Chinese and Hong Kong company laws, the relevant
labour and social security laws and regulations of its jurisdiction, real estate
management laws, any applicable laws to the borrowing, value-added tax invoices
operation and application for government subsidies and any regulations
applicable to its business or assets operation) (including the irregularities of
the HK Company and Muses, etc. ), delay and / or failure to fully pay any fees
payable;

 

  (h) invalidity, illegality and unenforceability of the management and economic
control of former control protocol and any outstanding obligations, claims and
rights of the parties thereto as at the Closing Date;

 

  (i) the invalidity, unenforceability or termination of any transaction
documents in whole or in part for any reasons attributable to each Warrantor;

 

  (j) the failure of the Sellers to perform the related tax liabilities for any
transactions (including disposal of the Target Equity) with the Target Group or
related to the Target Group;

 

  (k) any non-recovery of accounts receivable reflected in the financial
statements;

 

  (l) any claims within 90 days before or after the Closing Date arising from
each Group Company’s dismissal of any of its employees, or its acts or omissions
against any of its employees before the Closing Date, including employees’ claim
for economic compensation involved in the termination of labour relationship;

 

  (m) the failure of any current or former owners of intellectual property to
duly pay, before the Closing, to the creator and designer of such Intellectual
Property the incentives, remuneration, or any other incentives or rewards that
shall be paid to the related inventor, designer or creator as required by
applicable laws;

 

   

Investment Agreement

 

    

 

25

 

  

 



--------------------------------------------------------------------------------

  (n) If at any point after the Closing, the Buyer is recovered for the tax to
be undertaken by each Warrantor by any domestic or overseas tax authorities;

 

  (o) any claims whatsoever as a result of any fact or condition existing prior
to the Closing, and about the ownership or use of any intellectual property by
the Target Group, including: any question of exclusive and unlimited ownership
and right to use, or any claims for any rights whatsoever in the rights,
interests or benefits or (2) alleged infringement upon any third party’s
intellectual property;

 

  (p) the Japan Company failed to obtain all the losses as approved by IVP on
Overseas Transaction, including but not limited to the request against the Japan
Company to repurchase the preferred shares it holds according to the agreements;

 

  (q) the management consulting agreement signed in violation of the Agreement
or any other agreement (whether single or series of agreements) causing the
company to bear more than US$ 50,000; and

 

  (r) any claims filed by the counterparty or any third party as a result of the
business contracts of Hualian Chuangke or Anzhuoxing.

 

11.2 Certain Overseas Seller’s Indemnity Obligations

Forest, Matrix, Sequoia, and Qualcomm hereby agree to individually and severally
indemnify and hold harmless, the Buyer, its affiliates, the Target Group and
their respective directors, officers, employees, and (in the case of permitted
by applicable law) agents against all damages (whether or not involving a claim
by a third party) associated with the following cases:

 

  (a) any violation of the commitments, representations and warranties
respectively made by Forest, Matrix, Sequoia or Qualcomm under the Agreement
(including the commitments made under Articles 7 and 8 and the representations
and warranties made under Article 9 and Appendix IV;

 

  (b) claims whatsoever raised by any person questioning the validity of the
transactions under the transaction documents or imposing or confirming
limitations on the whole or any part of the transfer of the Target Equity, for
reasons attributable to Forest, Matrix, Sequoia or Qualcomm.

 

11.3 To be Informed

The right to compensation as provided hereunder shall not in any aspects be
limited by any investigations (whether before or after the claims raised)
conducted by any person, or any notice sent by the Buyer or any persons’
decision of closing. Without prejudice to the generality of the foregoing
provisions, the rights to get compensated under Articles 11.1 and 11.2may not be
limited in any way by any disclosure made by each Warrantor (whether on or
before or after the Execution Date).

 

   

Investment Agreement

 

    

 

26

 

  

 



--------------------------------------------------------------------------------

11.4 Other Remedies

The Parties acknowledge and agree that Indemnity provisions stipulated Article
11 and any other rights and remedies available to the Parties in law or of
equity can coexist.

The maximum compensation obligations and liabilities of the Founder, the
Sellers, and each Warrantor mentioned in Article 11 shall not exceed the
Consideration mentioned in Appendix I hereof that is obtained according to the
Agreement.

 

12 Confidentiality

 

12.1 Confidentiality

 

  (a) Each party to the Agreement shall strictly keep confidential the
information contained in the Agreement or any information obtained or secured by
negotiation and / or entry into the Agreement, including any information
relating to the following matters and shall not disclose or use:

 

  (i) the existence and terms of the Agreement;

 

  (ii) negotiations related with the Agreement; or

 

  (iii) any business activities conducted by a Party to the Agreement, such
party or any of its affiliates.

 

  (b) However, under the following cases, this Article 12.1 shall not prohibit
the disclosure or use of any information within the following ranges:

 

  (i) any disclosure or use as required by the applicable laws, any rules of any
stock exchanges on which the shares of each party were listed or any government;
but before such disclosure or use of information, the relevant party shall
promptly notify the other parties of such requirements to provide other parties
with the opportunities to oppose such disclosure or use, or may negotiate such
disclosure or use time and contents;

 

  (ii) the disclosure or use required by any legal proceedings as a result of
the Agreement or any other agreements entered into hereunder or pursuant to the
Agreement or the disclosure that is related to the tax affairs of the disclosing
party and made to the tax authorities;

 

  (iii) any disclosure made to any party’s officers, directors, employees,
attorneys, accountants, financial advisers and other agents or representatives
(“representative”) who need know such information for any purpose of the
Agreement or the completion of the transaction contemplated under the agreement
entered into according to the Agreement; provided, however, such representatives
undertake to abide by Article 12.1 (a) with respect to such information as if it
is a party to the Agreement;

 

  (iv) such information can be obtained from public sources (unless that the
case is due to any violation of the confidentiality agreements (if any) or the
Agreement) ; or

 

   

Investment Agreement

 

    

 

27

 

  

 



--------------------------------------------------------------------------------

  (v) Other parties previously consent in writing to the disclosure or use.

 

12.2 Public Statements

The Parties agree to negotiate with other parties before any press release or
make any public statements with respect to the Agreement or the transaction
contemplated hereunder, and the Parties will not make any press release or any
public statements before that negotiation, except for any press releases or
public statements required by any applicable laws or the rules of the stock
exchanges on which the shares of any party are listed.

 

13 General

 

13.1 Cost Sharing

 

  (a) Subject to Article 13.1 (b), the Parties shall bear their own expenses
related to the transaction under the transaction documents, occurred or to
occur, including taxes and fees for appointing legal counsels, accountants,
appraisers and other professional advisors.

 

  (b) If the Buyer completes due diligence on all aspects of the Target Group
(including business, technical, financial and legal affairs) and other due
diligences to the satisfaction of the Buyer; however, if the transaction
hereunder does not take place attributable to the reasons of the Buyer without
any force majeure, the Buyer shall bear the expenses of the Overseas Sellers
under Article 13.1 (a) to the extent of US$ 50,000.

 

13.2 Binding Force; Transfer

The Agreement shall be binding upon and enforceable against the Parties, their
successors and permitted assigns. Without the prior written approval of the
other parties, the Parties may not transfer any of its rights or obligations
under the Agreement, but the Buyer has the right, without the prior consent of
the other parties, to transfer all or part of its rights under the Agreement to
any of its affiliates.

 

13.3 Governing Laws

The Agreement shall be governed by and construed in accordance with the laws of
Hong Kong.

 

13.4 Dispute Resolution

 

  (a) Any dispute, controversy or request arising from or relating to the
Agreement or the interpretation, breach, termination or validity hereof (each, a
“dispute”) shall be firstly resolved by the Parties through consultations.
Negotiations shall begin immediately after the written notice requiring
negotiations is sent by any party to any other parties.

 

  (b) If the dispute fails to be resolved within sixty (60) days as of the
notice, the dispute shall be submitted to arbitration after any party involved
in the dispute sends notice (“notice of arbitration”) to other parties for
arbitration.

 

  (c) The dispute shall be submitted to the Hong Kong International Arbitration
Centre (“HKIAC”) for arbitration in Hong Kong. There shall be three
(3) arbitrators appointed in accordance with the HKIAC arbitration rules then in
effect (“Arbitration Rules”), unless otherwise expressly provided in this
Article 12.4(c).The Buyer shall appoint one arbitrator; each Warrantor shall
jointly appoint an arbitrator within ten (10) days after the Buyer has appointed
an arbitrator; if an arbitrator cannot be designated under the abovementioned
conditions, the arbitrator shall be designated by HKIAC; the third arbitrator
shall be the presiding arbitrator and shall be jointly appointed by the
arbitrators of the parties within ten (10) days after the latter arbitrator is
appointed. If it is cannot be appointed under the above conditions, the
arbitrator shall be specified by HKIAC.

 

   

Investment Agreement

 

    

 

28

 

  

 



--------------------------------------------------------------------------------

  (d) The arbitration procedures shall be conducted in Chinese. The arbitral
tribunal shall apply the arbitration rules.

 

  (e) The awards of the arbitral tribunal are final and binding upon the
Parties; the prevailing party may apply to a court of competent jurisdiction for
enforcing the award.

 

  (f) Any party to the dispute shall have the right, if feasible, to seek a
temporary injunction relief in any court having jurisdiction.

 

  (g) In the course of ruling the dispute by the arbitral tribunal, except the
part in dispute to be ruled, the Agreement shall continue being performed.

 

  (h) Costs of arbitration (including any legal, accounting and other
professional fees and expenses arising from the investigation, collection,
prosecution and / or defence by the prevailing party for any request under the
dispute) shall be borne by the losing party in accordance with the ruling of the
arbitration tribunal.

 

13.5 Alteration

Except as otherwise permitted in the Agreement, any modification, alteration,
waiver, cancellation or termination of the Agreement and its terms shall be made
with a written document signed by each party.

 

13.6 Notice

 

  (a) all notices, claims, certificates, requests, demands and other
communications sent to any party hereunder shall be made in writing and sent by
personal delivery, facsimile or postage-prepaid form by reputable overnight
courier service to the address or any other addresses that are listed in the
following Article 13.6 (b) of the party and specified by the party to all other
parties through notice. The abovementioned notices shall be deemed as served
upon delivery in the case of personal delivery and upon the receipt of return in
the case of sending by fax. In the event of overnight courier service, the
notices shall be considered as been delivered within five (5) calendar days as
of the post to the express company or collected by the express company.

 

  (b) The notices hereunder shall be sent to the addresses of the Parties listed
in Appendix VII.

 

13.7 Further Assurance

Each Party shall make and perform (or cause others to make and perform) all
further acts and matters as may reasonably required by any other parties to
achieve the terms and the purpose hereof, and shall sign and deliver to any
other parties all other agreements, certificates, instruments and documents to
achieve the terms and the purpose hereof.

 

   

Investment Agreement

 

    

 

29

 

  

 



--------------------------------------------------------------------------------

13.8 Entire Agreement

The Agreement, together with other transaction documents, constitutes the entire
agreement between the parties regarding the subject matter of the Agreement and
supersedes all prior written or oral understandings or agreements.

 

13.9 Severability

If any provision of the Agreement is held invalid or unenforceable to any
extent, the remainder of the Agreement shall not be affected and shall be
enforceable to the maximum extent permitted by laws. Any invalid or
unenforceable provisions hereof shall be replaced by other valid and enforceable
terms with the closest effect to the original intent of such unenforceable ones.

 

13.10 Cumulative Relief

The rights and remedies available herein or in other ways should be cumulative
with all other rights and remedies and may be exercised in succession.

 

13.11 Execution

The Agreement may be made in one or more copies and each copy is deemed
original. All copies constitute the same instrument.

 

   

Investment Agreement

 

    

 

30

 

  

 



--------------------------------------------------------------------------------

Investment Agreement

Appendix I - Overseas Shares and Domestic Equity

 

The Seller

  

Shares / Equity

  

Number of
Shares / Equity

  

Consideration

Baina

   Ordinary Shares of the Cayman Company    54,096,906    US$ 31,384,375

Forest

   Ordinary Shares of the Cayman Company    5,425,000    US$ 3,354,394

Matrix

   Ordinary shares of the Cayman Company    7,875,000    US$ 5,034,237    Series
A Preferred Shares of the Cayman Company    12,500,000    US$ 7,990,853

Sequoia

   Series A Preferred Shares of the Cayman Company    50,000,000    US$
31,963,410

Qualcomm

   Series A-1 Preferred Shares of the Cayman Company    8,118,560    US$
7,689,937

Yongzhi Yang

   Ordinary Shares of Beijing Baina Information    20%    RMB 2,000,000

Tiefeng Liu

   Ordinary Shares of Beijing Baina Information    15%    RMB 1,500,000

Youyang Xie

   Ordinary Shares of Beijing Baina Information    7%    RMB 700,000

Na Zeng

   Ordinary Shares of Beijing Baina Information    8%    RMB 800,000

Zhou Yu

   Ordinary Shares of Beijing Baina Information    5%    RMB 500,000

Sen Li

   Ordinary Shares of Beijing Baina Information    5%    RMB 500,000

Yongzhi Yang

   Ordinary Shares of Baina Wuhan    50%    RMB 12,500,000

Zhou Yu

   Ordinary Shares of Baina Wuhan    5%    RMB 1,250,000

Sen Li

   Ordinary Shares of Baina Wuhan    5%    RMB 1,250,000

 

   

Investment Agreement

 

    

 

31

 

  

 



--------------------------------------------------------------------------------

Appendix II—Particulars of the Target Group

Part I The Cayman Company

 

Company Name:   :    MoboTap Inc. Founded on   :    April 14, 2011 Place of
Registration:   :    Cayman Islands Company No.:   :    CF254908 Registered
Address:   :    PO Box 613 GT, 4th Floor Harbour Centre, George Town, Grand
Cayman KY1-1107, Cayman Islands Company Type:   :    Private company limited
Existing Directors   :   

Yongzhi Yang

Tiefeng Liu

Na Zeng

Kui Zhou

Company Secretary:   :    CIA Asia Corporate Services Limited Issued Share
Capital   :    260,618,560 shares (including 190,000,000 Ordinary Shares,
62,500,000 Series A Preferred Shares and 8,118,560 Series A-1 Preferred Shares)

 

Shareholders         :  

Shareholders

  

Class of Shares

  

Number of
Shares Held

  

Shareholding (on

a fully converted

basis)

   

Baina

   Ordinary Shares    176,700,000    67.8%    

Forest

   Ordinary Shares    5,425,000    2.08%    

Matrix

   Ordinary Shares    7,875,000    3.02%        Series A Preferred Shares   
12,500,000    4.80%    

Sequoia

   Series A Preferred Shares    50,000,000    19.19%    

Qualcomm

   Series A-1 Preferred Shares    8,118,560    3.11%          

 

  

 

   

Total

      260,618,560    100%

 

   

Investment Agreement

 

    

 

32

 

  

 



--------------------------------------------------------------------------------

Part II Other Overseas Companies other than the Cayman Company

1. HK Company

 

Company Name:    :    MoboTap Inc. Limited Founded on    :    May 5, 2011 Place
of Registration:    :    Hong Kong Company No.:    :    1596431 Registered
Address:    :    Room C, 21 / F, CMA Building, No. 64 Connaught Road, Central,
Hong Kong Company Type:    :    Private company limited Existing Director    :
   Tiefeng Liu Company Secretary:    :    CIA Asia Holdings Limited Issued Share
Capital    :    1 share Shareholder    :    MoboTap Inc. 1 share

2. Muse

 

Company Name:    :    Muse Entertainment Limited Founded on    :    June 6, 2012
Place of Registration:    :    Hong Kong Company No.:    :    1756288 Registered
Address:    :    Room C, 21 / F, CMA Building, No. 64 Connaught Road, Central,
Hong Kong Company Type:    :    Private company limited Existing Director    :
   Zhou Yu Company Secretary:    :    CIA Asia Holdings Limited Issued Share
Capital    :    1 share Shareholder    :    MoboTap Inc. 1 share

 

   

Investment Agreement

 

    

 

33

 

  

 



--------------------------------------------------------------------------------

3. Dstore

 

Company Name:    :    Dstore Technology Limited Founded on    :    December 27,
2013 Place of Registration:    :    Hong Kong Company No.:    :    2017908
Registered Address:    :    Flat E5, 9 / F Block E Wah Lok Ind Ctr (Phase II),
Nos 31-35 Shan Mei Street, Fo Tan, Shatin, New Territories, Hong Kong Company
Type:    :    Private company limited Existing Director    :    Zhou Yu Company
Secretary:    :    D & C Consultancy Services Limited Issued Share Capital    :
   7,000,000 shares (including 5,500,000 Class A Shares and 1,500,000 Class B
Shares)      

 

Shareholders     :  

Shareholders

   Class of Shares    Number of
Shares Held    

MoboTap Inc.

   Class A Shares    5,500,000    

Chan, Joe Cho Lit

   Class B Shares    1,000,000    

EmMonster Inc.

   Class B Shares    150,000    

HaiNa Investment Limited

   Class B Shares    150,000    

Lu Jian Feng

   Class B Shares    200,000       

 

  

 

   

Total

      7,000,000

4. Japan Company

 

Company Name:    :    Dolphin Browser Inc. Founded on    :    August 8, 2012
Place of Registration:    :    Japan Company No.:    :    011001091188
Registered Address:    :    4-3-17 Toranomon, Shinjuku, Tokyo Shinjuku Company
Type:    :    Kabushiki Kaisha (Ltd.) Existing Directors    :   

Masaaki Suga

Yongzhi Yang

Harry Man

Issued Share Capital    :    100,000 shares Shareholders    :   

MotoTap Inc.

IVP Fund II A, L.P.

IVP Fund II B, L.P.

 

   

Investment Agreement

 

    

 

34

 

  

 



--------------------------------------------------------------------------------

5. US Company

 

Company Name:    :    MoboTap Inc. Founded on    :    August 10, 2010 (AppMesh
Inc. when established) Renamed on    :    March 2, 2011 (renamed as MoboTap
Inc.) Place of Registration:    :    Delaware, the United States Company No.:   
:    4858587 Registered Address:    :    Delaware Corporations LLC, 800 Delaware
Ave., City of Wilmington, County of New Castle, Delaware 19801 Company Type:   
:    C Corporation Existing Directors    :   

Yongzhi Yang

Tiefeng Liu

Na Zeng

Issued Share Capital    :    One (1) share, no par value Shareholder    :   
MoboTap Inc.

 

   

Investment Agreement

 

    

 

35

 

  

 



--------------------------------------------------------------------------------

Part III The Domestic Companies

1. Chengdu Baina

 

Company Name:    :    Baina Zhiyuan (Chengdu) Technology Co. Ltd. Founded on   
:    June 28, 2012 Place of Registration:    :    China Company No.:    :   
510100400043032 Registered Address:    :    Room 102-112, 1/F, Building No.1,
Zone A, Tianfu Software Park, No.765 Middle Tianfu Avenue, Chengdu Hi-tech Zone,
Sichuan Company Type:    :    Limited liability company (wholly invested by Hong
Kong, Macao and Taiwan legal person) Legal representative:    :    Tiefeng Liu
Director:    :    Tiefeng Liu Supervisor    :    Zhou Yu Registered Capital    :
   US$ 1,500,000 Paid-up Capital    :    US$ 1,500,000 Shareholder    :   
MoboTap Inc. Limited (100%) 2. Beijing Baina Zhiyuan Company Name:    :    Baina
Zhiyuan (Beijing) Technology Co. Ltd. Founded on    :    September 9, 2011 Place
of Registration:    :    China Company No.:    :    110000450183446 Registered
Address:    :    South 2-1-6, Block A, # 1 Plant, No.5 A Xueyuan Road, Haidian
District, Beijing Company Type:    :    Limited liability company (wholly
invested by Hong Kong, Macao and Taiwan legal person) Legal representative:    :
   Tiefeng Liu Director:    :    Tiefeng Liu Supervisor    :    Zhou Yu
Registered Capital    :    US$ 6,000,000 Paid-up Capital    :    US$ 6,000,000
Shareholder    :    MoboTap Inc. Limited (100%)

 

   

Investment Agreement

 

    

 

36

 

  

 



--------------------------------------------------------------------------------

3. Beijing Baina Information

 

Company Name:    :    Beijing Baina Information Technology Co., Ltd. Founded on
   :    March 19, 2010 Place of Registration:    :    China Company No.:    :   
110108012702434 Registered Address:    :    South 2-1-7, Block A, # 1 Plant,
No.5 A Xueyuan Road, Haidian District, Beijing Company Type:    :    Limited
liability company (invested or held by natural persons) Legal representative:   
:    Tiefeng Liu Director:    :    Tiefeng Liu Supervisor    :    Zhou Yu
Registered Capital    :    RMB 10,000,000 Paid-up Capital    :    RMB 10,000,000

Shareholders        :   

Shareholders

   Contribution
(RMB)    Shareholding
Ratio      

Yongzhi Yang

   6,000,000    60%      

Tiefeng Liu

   1,500,000    15%      

Na Zeng

   800,000    8%      

Youyang Xie

   700,000    7%      

Zhou Yu

   500,000    5%      

Sen Li

   500,000    5%         

 

  

 

     

Total

   10,000,000    100%

4. Wuhan Baina

 

Company Name:      :       Baina (Wuhan) Information Technology Co., Ltd.
Founded on      :       July 5, 2010 Place of Registration:      :       China
Company No.:      :       420100000199726

 

   

Investment Agreement

 

    

 

37

 

  

 



--------------------------------------------------------------------------------

Registered Address:    :    3/F, Building A2, Phase 1 Jinronggang, No.77 Optical
Valley Avenue, Donghu Development Zone, Wuhan Company Type:    :    Limited
liability company Legal representative:    :    Tiefeng Liu Director:    :   
Tiefeng Liu Supervisor    :    Zhou Yu Registered Capital    :    RMB 20,000,000
Paid-up Capital    :    RMB 15,000,000

Shareholders        :  

Shareholders

   Contribution
(RMB)    Shareholding
Ratio    

Yongzhi Yang

   18,000,000    90%    

Zhou Yu

   1,000,000    5%    

Sen Li

   1,000,000    5%       

 

  

 

   

Total

   20,000,000    100%

5. Chengdu Xingyu

 

Company Name:    :    Chengdu Xingyu Science and Technology Co., Ltd. Founded on
   :    December 19, 2012 Place of Registration:    :    China Company No.:    :
   510109000353845 Registered Address:    :    No.39, 6/F, Unit 2, Building 1,
No.222 Tianren Road, Hi-tech Zone, Chengdu Company Type:    :    Limited
liability company (wholly invested by foreign-fund enterprise legal person)
Legal representative:    :    Zhou Yu Director:    :    Zhou Yu Supervisor    :
   Yongbo Yang Registered Capital    :    RMB 1,000,000 Paid-up Capital    :   
RMB 1,000,000 Shareholders    :    Baina Zhiyuan (Chengdu) Technology (100%)

 

   

Investment Agreement

 

    

 

38

 

  

 



--------------------------------------------------------------------------------

6. Wuhan Xingyu

 

Company Name:    :    Wuhan Xingyu Science and Technology Co., Ltd. Founded on
   :    November 25, 2013 Place of Registration:    :    China Company No.:    :
   420100000376093 Registered Address:    :    Room 2, 5/F, Building 1, Phase 3
Guannan Fuxing Medicine Park, No.58 Optical Valley Avenue, Donghu New
Development Zone, Wuhan Company Type:    :    Limited liability company (sole
proprietorship by legal person) Legal representative:    :    Chaodong Wu
Director:    :    Chaodong Wu Supervisor    :    Jin Huang Registered Capital   
:    RMB 100,000 Paid-up Capital    :    RMB 100,000 Shareholder    :    Wuhan
Baina (100%) 7. Hualian Chuangke Company Name:    :    Wuhan Hualian Chuangke
Science and Technology Co., Ltd. Founded on    :    December 23, 2008 Place of
Registration:    :    China Company No.:    :    420100000123236 Registered
Address:    :    Room 401, Block A, 3 # Building, SBI Venture Street, Dongxin
Road, East Lake Development Zone, Wuhan Company Type:    :    Limited liability
company Legal representative:    :    Qiangbing Wang Director:    :    Qiangbing
Wang Supervisor    :    Qi Chen Registered Capital    :    RMB 1,000,000 Paid-up
Capital    :    RMB 1,000,000 Shareholder    :    Baina (Wuhan) Information
Technology Co., Ltd. (100%)

 

   

Investment Agreement

 

    

 

39

 

  

 



--------------------------------------------------------------------------------

8. Anzhuoxing

 

Company Name:   :    Beijing Anzhuoxing Science and Technology Co., Ltd. Founded
on   :    July 24, 2007

Place of

Registration

  :    China Company No.   :    1101080100360883 Registered address   :    Room
4037, Huaqingyuan Hotel 1A, 1B and 1C, Building 3, Huaqingjia Park, Dongsheng
Zone, Wudaokou, Haidian District, Beijing Company Type   :    Limited liability
company

Legal

representative

  :    Qiangbing Wang Director   :    Qiangbing Wang Supervisor   :    Yongbo
Yang Registered Capital   :    RMB 100,000 Paid-up Capital   :    RMB 100,000
Shareholder   :    Baina (Wuhan) Information Technology Co., Ltd. (100%)

9. Andepurui

 

Company Name   :    Shanghai Andepurui Network Science and Technology Co., Ltd.
Founded on   :    January 8, 2013 Place of Registration   :    China Company No.
  :    310115002064099 Registered Address   :    Room 112, Building 2, No.700
Shangfeng Road, Pudong New Area, Shanghai Company Type   :    Limited liability
company (invested or held by natural persons) Legal representative   :   
Qiangbing Wang Director   :    Qiangbing Wang Supervisor   :    Yongbo Yang

 

   

Investment Agreement

 

    

 

40

 

  

 



--------------------------------------------------------------------------------

Registered Capital   :    RMB 100,000      

Paid-up

Capital

 

:

   RMB 100,000       Shareholders   :   

Shareholders

   Contribution
(RMB)    Shareholding
Ratio      Qiangbing Wang    40,000    40%      Yongbo Yang    60,000    60%  
     

 

  

 

     Total    100,000    100%


Appendix III - Definitions

No. 37 Document refers to Circular of the State Administration of Foreign
Exchange on Issues concerning Foreign Exchange Administration over the Overseas
Investment and Financing and Round-trip Investment by Domestic Residents via
Special Purpose Vehicles (Hui Fa [2014] No.37) issued by the State
Administration of Foreign Exchange on July 4, 2014 and its supplements, rules
and modifications from time to time.

Andepurui has the meaning ascribed in the preamble of the Agreement.

Anzhuoxing has the meaning ascribed in the preamble of the Agreement.

Baina refers to Baina Inc., with its communications being set out in Appendix
VII.

The Warrantors and each Warrantor have the meanings ascribed in the preamble of
the Agreement.

The Warrantor’s warranties refer to the representations and warranties contained
in Part I of Appendix IV.

Beijing Baina Sellers have the meaning ascribed in the preamble of the
Agreement.

Beijing Baina Information has the meaning ascribed in the preamble of the
Agreement.

Beijing Baina Zhiyuan has the meaning ascribed in the preamble of the Agreement.

The Agreement has the meaning ascribed in the preamble of the Agreement.

Financial statements refer to the unaudited financial statements of the Target
Group for 2011 fiscal year, 2012 fiscal year, and 2013 fiscal year and that
ended as at the date of the financial statements that are provided by the
Sellers to the Buyer.

Date of the financial statements refers to April 30, 2014.

Encumbrances refer to the mortgage, charge (fixed or floating), restraining
order, balancing, guarantee, pledge, lien (whether statutory or not), right of
first refusal, options, claims, ownership retention, priority, security interest
or any third party rights, or other encumbrances of any kind on any property or
those with respect thereto.

 

   

Investment Agreement

 

    

 

41

 

  

 



--------------------------------------------------------------------------------

Chengdu Baina has the meaning ascribed in the preamble of the Agreement.

Chengdu Xingyu has the meaning ascribed in the preamble of the Agreement.

The Founder has the meaning ascribed in the preamble of the Agreement.

Personal Guarantee Deed of the Founder refers to the guarantee deed signed by
the Founder for providing guarantees for the obligations of the Founder, Baina
and each Group Company and the obligations of the Cayman Company to fulfill its
Convertible Bonds obligation and takes effect as of the Closing Date.

Representatives have the meaning ascribed in Article 12.1 (b) (iii).

Domains to be Transferred has the meaning ascribed in Article 5.1(t).

Dolphin Browser refers to the smart phone’s browser Dolphin Browser developed
and operated by the Target Group.

Dstore refers to Dstore Technology Limited.

Consideration has the meaning ascribed in Article 4.

Forest refers to Forest Group Investments Limited, with its communications being
set out in Appendix VII.

The Parties or each Party have the meaning ascribed in the preamble of the
Agreement.

The Articles of Association of Each Group Company have the meaning ascribed in
Article 5.1(e).

Shareholder’s Agreement refers to the shareholder’s agreement signed by and
among the Buyer, the Founder, the relevant group companies and Baina with
respect to the group company (the content must be satisfactory to the Buyer),
that takes effect as of the Closing Date.

Equity Mortgage Deed refers to a guarantee provided by Baina with effect as of
the Closing Date, under which it pledges 9% equity in Cayman Company to
guarantee that its founder performs the obligations under this transaction and
the Cayman Company fulfills the convertible bonds obligations (the contents
shall be satisfactory to the Buyer).

Affiliates, with respect to any subject, refer to (i) if it is a natural person,
the spouse and immediate family members (whether natural affinity or adoptive
relationship) of such persons and the established and existing trusts for such
persons, or their spouse, parents or children; (ii) if it is a legal entity,
unincorporated organization, institution, or other forms of entities, any party
directly controlling or indirectly controlling that subject through one or more
intermediaries, or any party directly controlled or indirectly controlled
through one or more intermediaries, or any party directly or indirectly
controlled by a party with the subject.

“Control” refers to: (i) a body directly or indirectly owns more than 50% voting
shares, the registered capital or other equity interests, either by owning
securities, by contract or otherwise exercised; or (ii) has the power to appoint
the majority of members of the management, board of directors or similar
decision-making bodies.

 

   

Investment Agreement

 

    

 

42

 

  

 



--------------------------------------------------------------------------------

HKIAC has the meaning ascribed in Article 13.4(c).

Qualified Listing refers to the Cayman Company or its affiliates’ IPO and
listing in the United States or Hong Kong.

Contract refers to any written or oral agreements, arrangements, contracts,
commitments, licenses, compensation, deeds, instruments, leases, permits or
binding understandings.

Hualian Chuangke has the meaning ascribed in the preamble of the Agreement.

Environmental, Health and Safety Requirements refer to all applicable laws
related to public health and safety, worker’s health and safety, and
environmental pollution or protection, including all applicable laws with
respect to the existence, use, manufacturing, production, handling,
transportation, treatment, storage, disposal, distribution, marking, testing,
processing, discharge, release or likely release, control, or removal of any
hazardous materials, wastes, noises or radiation.

IVP has the meaning ascribed in Article 8.4(c)(iv).

The Closing Date has the meaning ascribed in Article 6.1.

Transaction Documents refer to the Agreement, the Shareholders’ Agreement, the
Subscription Agreement, the Control Protocol, the Non-competition Agreement and
the Priority Investment Agreement, Equity Mortgage Deed, Personal Guarantee Deed
of the Founder and other documents to be made based on the abovementioned
documents or other documents relating thereto.

Licensed Intellectual Property has the meaning ascribed in Article 17.3, Part I
of Appendix IV.

The Non-competition Agreement and Priority Investment Agreement refers to those,
the contents of which shall be to the satisfaction of the Buyer signed by and
among Key Employees and the related group companies.

Domestic Sellers and each Domestic Seller have the meaning ascribed in the
preamble of the Agreement.

Domestic Companies and each Domestic Company have the meaning ascribed in the
preamble of the Agreement.

Domestic Transaction has the meaning ascribed in Article (B) of the recitals
hereof.

Domestic Equity has the meaning ascribed in Article (B) of the recitals hereof.

Domestic Changyou has the meaning ascribed in the preamble of the Agreement.

Overseas Changyou has the meaning ascribed in the preamble of the Agreement.

Overseas Transaction has the meaning ascribed in Article (A) of the recitals
hereof.

Overseas Sellers and each Overseas Seller have the meaning ascribed in the
preamble of the Agreement.

Overseas Companies and each Overseas Company have the meaning ascribed in the
preamble of the Agreement.

 

   

Investment Agreement

 

    

 

43

 

  

 



--------------------------------------------------------------------------------

Overseas Share has the meaning ascribed in Article (A) of the recitals hereof.

Cayman Company has the meaning ascribed in the preamble of the Agreement.

Convertible Bonds have the meaning ascribed in Article (C) of the recitals
hereof.

Control Protocol refers to the control protocol re-signed by and among Beijing
Baina Zhiyuan and the VIE company and its shareholders (contents shall be
satisfactory to the Buyer).

Execution Date has the meaning ascribed in the preamble of the Agreement.

The Buyer or Changyou has the meaning ascribed in the preamble of the Agreement.

The Buyer’s warranties refer to the representations and warranties contained in
Part II of Appendix IV.

The Sellers and each Seller have the meaning ascribed in the preamble of the
Agreement.

The Sellers’ warranties refer to the representations and warranties contained in
Part II of Appendix IV.

Matrix refers to Matrix Partners China II Hong Kong Limited, with its
communications being set out in Appendix VII.

The US Company has the meaning ascribed in the preamble of the Agreement.

Target Equity has the meaning ascribed in Article (B) of the recitals hereof.

The Target Group and each Group Company have the meaning ascribed in the
preamble of the Agreement.

Muses refers to Muses Entertainment Limited.

Qualcomm refers to QUALCOMM Incorporated, with its communications being set out
in Appendix VII.

The Subscription Agreement refers to the agreement on subscription for
convertible bonds by and among the Buyer and the Cayman Company (contents shall
be satisfactory to the Buyer).

The Japan Company has the meaning ascribed in the preamble of the Agreement.

Sequoia refers to Sequoia Capital 2010 CV Holdco, Ltd., with its communications
being set out in Appendix VII.

Applicable laws refer to, with respect to any person, any constitution,
treaties, statutes, laws, regulations, rules, guidelines, regulations,
judgments, orders, decrees, rulings, injunctions, government approvals,
verifications, grants, licenses, permits, agreements, directives, requirements
or restrictions or any decisions of similar form made by government departments
applicable to such persons on or after the Execution Date of the Agreement and
those applicable to such persons after each revisions, or identification made
thereby, or any and all provisions on the interpretation or implementation of
any content of any of the foregoing.

 

   

Investment Agreement

 

    

 

44

 

  

 



--------------------------------------------------------------------------------

Taxes refer to any national, provincial, municipal or local income, sales and
use, exercise, franchise, real estate and property, gross income, equity,
production, business and occupation, transfer, registration, profits, resources,
licensing, documents, disability, employment, wages, severance pay and
withholding taxes or other types of taxes, levying, allocation or charges
imposed by any government department, and any loss or tax liabilities arising
from any ruling, settlement or litigation related to any liabilities.

Tax Registration has the meaning ascribed in Article 8.1(a).

Social Insurance Benefits refer to any required by applicable law, social
insurance, pension benefits, health insurance benefits, work-related injury
insurance, maternity insurance benefits, unemployment insurance benefits and
housing fund welfare as required by any applicable laws or any similar payment
arrangements.

Damages have the meaning ascribed in Article 11.1.

Demands refer to any claims or actions, litigation, arbitration, inquiry,
judicial, administrative or other proceedings or investigations filed by or
against any person or by any government department.

VIE company has the meaning ascribed in the preamble of the Agreement.

SAFE refers to the State Administration of Foreign Exchange and its branches.

Wuhan Baina has the meaning ascribed in the preamble of the Agreement.

Wuhan Xingyu has the meaning ascribed in the preamble of the Agreement.

Hong Kong refers to Hong Kong Special Administrative Region of China.

HK Company has the meaning ascribed in the preamble of the Agreement.

IT refers to computer and other IT systems and equipment, including hardware,
software and networks and other communication systems.

Licenses refer to any approvals, licenses, exemptions, approvals, filings,
registrations, notices or other authorizations.

Original Control Protocol refers to a series of framework contracts signed by
and between Beijing Baina Zhiyuan and the VIE company prior to the Execution
Date, including the following contracts:

 

  (a) Exclusive Business Cooperation Agreement, Exclusive Option Agreement,
Share Pledge Agreement, Shareholders Voting Proxy Agreement and irrevocable
Power of Attorney signed by and among Beijing Baina Zhiyuan and Beijing Baina
Information and its shareholders on September 21, 2011; and

 

  (b) Exclusive Business Cooperation Agreement signed by and among Beijing Baina
Zhiyuan and Wuhan Baina and its shareholders on January 22, 2013, Exclusive
Option Agreement, Shareholders Voting Proxy Agreement and irrevocable Power of
Attorney on March 29, 2013 and Share Pledge Agreement on May 21, 2014.

Employee Option Plan has the meaning ascribed in the Shareholder’s Agreement.

 

   

Investment Agreement

 

    

 

45

 

  

 



--------------------------------------------------------------------------------

Dispute has the meaning ascribed in Article 13.4(a).

Securities have the meaning ascribed in Article 2.2, Part I of Appendix IV.

Governmental Departments refer to any government or any agency, bureau,
councils, committees, courts, departments, and any governmental officials,
administrative divisions or courts, or any political party or its departments or
divisions exercising any power or authority normally exercised by a government
agency.

Governmental officials refer to any officers or employees of certain
governmental department (for such purposes, including any entity or enterprise
owned or controlled by government), any person excising official functions for
or on behalf of any such government department, any officials of any party or
any candidates of any senior positions of any party.

Intellectual Property Rights refer to all of the following ones worldwide
(i) trademarks, service marks, brand names, certification marks, collective
marks, Internet domains, marks, logos, product appearance, pseudonyms, virtual
names, trade names, and representations of other places of origin, the
aforementioned application and registration, and the goodwill associated thereto
and it represents, including all renewals of the aforementioned items;(ii)
proprietary inventions and discoveries, regardless of the ability to obtain
patents, as well as all of its patents, registrations, invention disclosure and
application, including divisions, continuation, partial continuation and renewal
applications, and including renewals, extensions and re-issuance;(iii)
confidential information, trade secrets and proprietary technology, including
process, systematic portfolios, business methods, formulas, drawings,
prototypes, models, designs, customer lists and list of suppliers;(iv) the works
published and unpublished, regardless of whether the copyright (including
databases and other combinations of information) can be secured, copyright,
registration and application of the preceding items, as well as all of its
renewal, extension, recovery and adaptation; and(v) any other intellectual
properties or proprietary rights.

China refers to the People’s Republic of China, excluding Hong Kong SAR, Macao
SAR and Taiwan Region only for the purposes of the Agreement.

Material Adverse Effect refers to any events, things, circumstances, changes or
developments cause or may reasonably be expected to cause material adverse
effects, which specifically refer to the following three cases:(i) on the part
of the Buyer, if such a violation, situation, change, influence, or other cases
makes the Buyer cannot fulfill its obligations under the Agreement and other
transaction documents or cause it cannot complete the transactions contemplated
under the Agreement and other transaction documents;(ii) on the part of each
Warrantor, if such a violation, situation, change, influence, or other cases
makes each Warrantor cannot fulfill its obligations under the Agreement
(including the steps for preparing restructuring plan) and other transaction
documents or cause it cannot complete the transactions contemplated under the
Agreement and other transaction documents;(iii) on the part of each Group
Company, if such a violation, situation, change, or other circumstances
individually or cumulatively causes material adverse effects on the financial or
other positions, business, assets, results of operations and prospects of each
Group Company.

Arbitration Rules have the meaning ascribed in Article 13.4(c).

Notice of Arbitration has the meaning ascribed in Article 13.4(b).

Self-owned Intellectual Property has the meaning ascribed in Article 17.2, Part
I of Appendix IV.

 

   

Investment Agreement

 

    

 

46

 

  

 



--------------------------------------------------------------------------------

Investment Agreement

Appendix IV—Representations and Warranties

Part I The Target Group‘s Warranties

 

1 Establishment, qualification and authorization

 

1.1 All Group Companies are: (1) limited companies legally registered and
validly existing under the laws of their registered places with good standing;
(2) have all the necessary power and authority to own and operate their property
and conduct business; (3) have proper qualifications for business transactions,
all licenses and qualifications required for operations of such business, and
good standing in each jurisdiction requiring such qualifications; and (4) since
their establishment, have always conducted their business in compliance with
applicable laws.

 

1.2 Each Group Company has taken all necessary actions to enable it to
authorize, execute and deliver the Agreement and to perform its obligations
under the Agreement. The Agreement and any other agreements and / or instruments
binding a Group Company in accordance with the terms of the Agreement constitute
a valid and legally binding obligation for the Group Companies and are
enforceable according to their terms.

 

1.3 Each Group Company’s signing, delivery or performance of the Agreement or
completion of the transaction contemplated under the Agreement is not required
to obtain any consent from any person other than the consents obtained on the
Closing Date.

 

2 Share capital of the Group Companies

 

2.1 The corporate information of the Group Companies listed in Appendix II
(including share information) is true, complete and accurate. In addition to the
equity pledge created by former Control Protocol or transaction documents, the
shareholders of the Group Companies are the rightful owners of equity listed in
Appendix II without any encumbrances, and bear no statutory or contractual
obligations to further invest in the Group Companies.

 

2.2 Except for the shares information and former Control Protocol listed in
Appendix II or the share options created by transaction documents, on the part
of various Group Companies, there are no outstanding (i) equity, share capital
or voting securities

 

(ii) securities that can be converted to or be replaced for equity, equity share
or voting securities;

 

(iii) options, warrants or other rights (including conversion rights or
pre-emptive rights and the right of first refusal) to purchase from each
Warrantor or each Group Company or make each Group Company be obliged to issue
any equity, equity share or voting securities or securities that can be
converted to or replaced by equity, equity share or voting securities (the above
(i), (ii) and (iii), collectively referred to as the “Securities”).

 

  Each Group Company has no outstanding obligations to repurchase, redeem or
otherwise purchase any securities.

 

   

Investment Agreement

 

    

 

47

 

  

 



--------------------------------------------------------------------------------

2.3 There are no proceedings, pending or threatened, affecting the shares or
share capital of any Group Company, no facts or circumstances that may lead to
that claim.

 

2.4 Upon the completion of the transaction, the Buyer will have legitimate,
effective, complete and exclusive ownership over the Target Equity without any
encumbrances, and bear no obligation to make any further investment in the
Target Group in any law or contract.

 

3 Other situations of the Group Companies

 

3.1 The Articles of Association submitted by the Group Companies to the Buyer
are complete, true and correct according to applicable laws and all relevant
filings, publication, registration and other procedures have been made on time
in accordance with applicable laws. No Group Companies have violated any of the
terms or provisions of their respective articles of association.

 

3.2 The register of members and other statutory books of the Group Companies are
legally prepared and properly stored, reflect the latest situation, and
accurately and completely record the various matters that shall be handled.
Minutes of the meetings of the board of directors and the board of shareholders
accurately record all the resolutions passed by the directors and shareholders
of each Group Company and all the resolutions passed by the directors and
shareholders of each Group Company have been recorded in the relevant record
books. All filings, publications, registrations and other procedures that shall
be delivered or made by the Group Company as required by applicable laws have
been delivered or made on time.

 

3.3 Save as disclosed in the Agreement, the Group Companies have no
subsidiaries, branches, joint ventures or conduct other investments.

 

3.4 Each Group Company has not made any authorization or commission that is
valid as at the Execution Date hereof and the Closing Date. Any person (whether
as an agent or other status) has no right to bind the Group Companies or cause
the Group Companies to assume any obligations.

 

4 Compliance with laws

 

4.1 Each Group Company is not in violation of, or has not in violation of any
applicable laws, including all national laws and regulations and local
regulations and rules applicable to the Group Companies issued by the
jurisdictions where they conduct business.

 

4.2 The completion of the transaction contemplated hereunder will not (i) result
in breaches of each Warrantor or any provisions of articles of association of
each Group Company; (ii)result in any conflicts with any applicable laws;
(iii)constitute any breach of any provisions of any contract by each Warrantor
or each Group Company, cause termination of any rights or obligations of each
Warrantor or each Group Company under any contract or lead to increase of any
effective interest rate of any debt of each Warrantor or each Group Company;
(iv) lead to any Encumbrances of any property or assets of each Warrantor or
each Group Company; (v) lead to difficulties or inability of each Warrantor or
each Group Company to own or operate businesses.

 

4.3 Any contract, to which any Group Company is a party, shall be valid and
constitute binding obligations to the contracting parties, and meanwhile, each
Group Company and the other parties to such contract shall, in all material
aspects, abide by the terms thereof, respectively. No notice of termination or
intended termination with respect to such contracts has been received.

 

   

Investment Agreement

 

    

 

48

 

  

 



--------------------------------------------------------------------------------

4.4 None of the following events or circumstance have occurred or existed
(whether subject to notice or not, or along with the passage of
time):(i)possibly constituting or resulting in breaches or non-compliance of any
applicable laws by any Group Company; or (ii)possibly resulting in obligating
any Group Company to take remedial action of any nature or bear the cost of such
action in part or whole. No Group Company does not receive any notice or other
correspondence (orally or in writing) concerning (x) any actual, alleged,
possible or potential breach or non-compliance with any applicable laws, or
(y) any obligation of any Group Company to take any actual, alleged, possible or
potential remedial actions of any nature or bear costs, in part or whole, for
such remedial actions received from any government authority.

 

5 Business operations and responsibilities

 

5.1 Each Group Company has received relevant qualifications with respect to the
business, in which they are engaged, and fulfilled any and all binding
contracts, announcements, statement or other commitments under such applicable
laws and entered into thereby or in any other methods and fully complied with
requirements and commitments. The frequency of business related claims against
warranty made by customers are and have been always maintained in a normal
level, as compared with any competitors in the industry.

 

5.2 Any Group Company has not had or expects any liabilities for any bodily or
property damages in an amount of exceeding US$ 50,000 in the course of business
operations. At Closing, any and all disputes or complaints in connection with
the business or any service provided by any Group Company have been properly
solved, and each Group Company has no obligations that have not been fulfilled,
except otherwise fully disclosed in the Financial Statements.

 

5.3 As of the date when the Control Protocol is signed,

 

  (a) The Parties to the original Control Protocol have duly signed each
agreement of the Control Protocol, which shall be completely effective,
constitute valid and binding obligations on each party to the agreement and can
be carried out as per terms thereof. There is no notice of termination for any
of such agreements issued by or received from any contracting party or any
government authority.

 

  (b) For the purpose of the original Control Protocol, (i) there is not any
pending or threatening claims made by any government authority; or (ii) such
contracts are not subject to any judgment or order from any government
authority. There are no investigations, disciplinary measures, or facts or
circumstances that may lead to such claims.

 

  (c) As of the date when the original Control Protocol is signed, such Control
Protocol shall guarantee that Beijing Baina Zhiyuan exercises effective control
with respect to the VIE company, further gains the economic interests from the
VIE company and included the financial data thereof into the consolidated
financial data of the Target Group.

 

   

Investment Agreement

 

    

 

49

 

  

 



--------------------------------------------------------------------------------

  (d) With respect to the contractual arrangements established under the
original Control Protocol, it shall be determined that Beijing Baina Zhiyuan has
the control over the VIE company, and it does not and will not violate any
applicable law in China to sign the Control Protocol.

 

  (e) The VIE company is not deemed by Ministry of Information Industry of China
(and/or any corresponding local branches thereof), the Ministry of Commerce or
any other government authority with powers and functions to supervise any Group
Company or any business thereof as illegal or invalid.

 

6 No claims or litigations

 

6.1 There are no pending or threatening claims made against or affecting any
Group Company or any business thereof or questioning or seeking for prevention,
prohibition, alteration or postponement of any contemplated transactions
hereunder in any method. No Group Company or any business thereof is involved in
any form in any claims that have been realized or can be reasonably expected to
have material adverse effects thereon. There are no investigations, disciplinary
measures, or facts or circumstances that may lead to such claims.

 

6.2 There are no judgment, court orders or arbitration award that have not been
implemented to any Group Company or any business thereof, or any detention,
execution or proceedings against any matter mentioned above.

 

6.3 No person that may be held liable for any act or error to any Group Company
or any business thereof has been involved in any claims as plaintiff, defendant
or any other identity. There are no investigations, disciplinary measures, or
facts or circumstances that may lead to such claims.

 

6.4 There are no judgment, court orders, or tribunal or arbitral awards that has
not been performed by any person that may be held liable for any act or error to
any Group Company or any business thereof; and there is not any detention,
execution or proceeding against such person or any assets thereof.

 

7 Bribery Act

Any Group Company or any representative thereof does not, directly or
indirectly, provide, pay, promise to pay or have the authorization to pay any
money to or provide, promise to give or have the authorization to give any
valuable articles to any government officials or any political party (or to any
person when the Target Group or any representative thereof knows or becomes
aware that any or all of such money or valuables will be probably provided,
given or promised to be given, directly or indirectly, to any government
officials or any political party) or any employee or official of any private
enterprise, state-owned enterprises or investment companies or any relatives
thereof or designated person for the following purposes of:

 

7.1 (x) affecting any act or decision to be made by such government officials or
political parties in their official capacity; (y) inducing such government
official or political party to conduct or not to conduct any act in violation of
the legal duties thereof or (z) gaining any improper advantages;

 

7.2 affecting or inducing to grant any contract to any Group Company of any
Affiliates thereof or gaining any other advantages in any other method for any
Group Company or any Affiliates thereof or reserving any contract when such
contract has been granted to any Group Company or any Affiliates thereof;

 

   

Investment Agreement

 

    

 

50

 

  

 



--------------------------------------------------------------------------------

7.3 assigning any price for payment of any goods or service, which any person
sells or buys (or agrees to sell or buy), to a government official or any
relatives or designated party of such person; or

 

7.4 engaging in any matter that may breach, seemingly breach or cause any Group
Company or any Affiliates thereof to breach any applicable laws.

 

8 Bankruptcy

 

8.1 No Group Company goes bankrupt or becomes unable to pay due debts under the
applicable laws.

 

8.2 There are no proceedings in connection with any compromise or arrangement
concluded with any creditor, or any winding-up, bankruptcy or other dissolution
proceedings in connection with any Group Company or any business thereof, or any
event, in which such proceedings shall be triggered under any applicable laws.

 

8.3 No Group company or any business or assets thereof is subject to the control
of any bankruptcy administrator or recipient.

 

9 Financial data and records

 

9.1 All financial statements shall be prepared in accordance with accounting
standards applicable to the principle of consistency. The income statement and
the statement of cash flows fairly present the operation results and cash flows
of each Group Company for the period covered therein, and the balance sheet
fairly present the business status and the financial position of each Group
Company as at the date of such statement. No Group Company has had any material
changes in the accounting policies, treatment or procedures since the date of
incorporation.

 

9.2 The accounts of each Group Company have been prepared based on accounting
standards applicable to the principle of consistency. On such basis, such
accounts have presented correct opinions on the status of business affairs,
assets and liabilities as well as income and losses of each Group Company as at
the date of the financial statement.

 

9.3 All account receivables of each Group Company are reflected in the financial
statement, indicating that sales or loans actually incurred in the course of
normal business, less of any provisions reflected in the financial statements,
flow and are recoverable with aging of less than sixty (60) days

 

9.4 Expect for liabilities presented, provided or disclosed in the financial
statements, each Group Company has no liabilities that are not fulfilled.

 

9.5 The financial data has accurately, completely, authentically,
comprehensively and fairly reflected the Target Group and other items measuring
the values of the Target Group for the purpose of the transactions under the
Agreement, and, and disclosures have been made accurately, completely,
authentically, comprehensively and fairly in the financial data.

 

10 Accounts and registers

 

10.1 Each Group Company has prepared and maintained all the accounts, registers
and records in accordance with applicable laws.

 

   

Investment Agreement

 

    

 

51

 

  

 



--------------------------------------------------------------------------------

10.2 All the accounts, books, ledgers, financial records and other records
maintained by each Group Company in accordance with applicable laws, regulations
and provisions:

 

  (a) are held by such Group Company or any agent duly authorized thereby;

 

  (b) have been properly maintained and reflected recent status;

 

  (c) do not contain any errors or deviations of any kind (except for
unintentional, slight or non-material errors); and

 

  (d) truly and fairly reflect all transactions of such Group Company and the
financial, contractual and transactional status thereof.

 

11 Taxation

 

11.1 Each Group Company (i) has filed all required tax returns to any competent
government authority with proper jurisdiction or in proper place in a timely
manner; (ii) has paid all tax payables due or withheld and paid all taxes to any
competent government authority with proper jurisdiction or in proper place from
the amount of money of any employee, creditor, customer or a third party that is
obligated to pay taxes in a timely manner; and (iii) has never waived any
statutory limitation of any taxation or agreed to any extension on any tax
collection or insufficient collection.

 

11.2 Each of the tax returns filed by any Group Company is prepared in
accordance with applicable laws, was and is authentic, correct and complete.
Such tax returns do not contain any false or misleading statements, omissions or
any matters that should be included, and if not, will cause the statement to be
false or misleading. If required by applicable laws, the reporting base adopted
by any tax returns has been disclosed to proper tax authority or in such tax
returns. It is required by the applicable laws that each Group Company shall
respectively preserve relevant tax returns or all the records prepared thereby
have been properly preserved.

 

11.3 There are no questions or requests concerning any taxation liabilities of
any Group Company. There are no pending disputes with or notices from any tax
authority in connection with tax returns filed by any Group Company, which, if
any unfavorable determination is made from such dispute or in the notice, will
lead to default of payment of a single alleged tax record by any tax authority;
and there is not any proposal to impose any liabilities on any Group Company
attributable to any default of payment of any tax. No Group Company has ever
become an object of any ongoing and pending review or investigation from any tax
authority with respect to their business expansion, payment or withholding of
taxes; or is required by any tax authority to conduct self-examination or is at
present an object of any ongoing and pending review or investigation from any
tax authority with respect to their business expansion, payment or withholding
of taxes.

 

11.4 Each Group Company has completed the filing of all documents required for
taxation, including applications for preferential tax policies, exemption and
privileges. No Group Company is aware of any reasons or circumstances, upon
reasonable expectation, that may lead to rejection of any application for such
preferential tax policies, exemption or privileges.

 

11.5 No Group Company has become a party to the transaction or a series of
transactions, which contain procedures for no business or commercial purposes
and have not been approved by any competent government authority.

 

   

Investment Agreement

 

    

 

52

 

  

 



--------------------------------------------------------------------------------

11.6 No Group Company has ever concluded any false or fabricated transactions or
transactions with the main or one of the main purposes to avoid or postpone or
reduce tax liabilities.

 

11.7 All related party transactions(as defined by applicable law), to which any
Group Company is a party, are developed and carried out on fair terms in
accordance with the requirements of transfer pricing principles, laws and
documents carried out by the tax authority in all relevant regions.

 

11.8 All the taxes arising from or in connection with the following items have
been properly and fully paid, and the Sellers, each Group Company and/or any
Affiliated thereof have fulfilled all obligations in connection with taxes that
shall be or are presumed to be undertaken thereby, including:

 

  (a) all taxes that shall be or are presumed to be undertaken by each Group
Company (payable when due); or

 

  (b) Late fees and/or penalties (if any) in connection with overdue payment of
the tax mentioned-above.

 

11.9 With respect to all taxes payable of each Group Company or the Company and
any subsidiary thereof (if any) that are due on or before the Closing Date or
recognized for taxation purpose (no matter recognized for accounting purposes or
not), including indirect taxes (e.g. VAT and business tax) and direct taxes
levied on all kinds of income, profits, business revenue or gains that are
earned, generated or received, each Group Company has made tax provisions in
full amount in the financial statements thereof; for any deferred tax (if
applicable) calculated in accordance with the generally accepted accounting
principles, full tax provisions have been made in the financial statements. Each
Group Company has and maintains all records and information possibly required
for filing of tax returns in a correct and complete manner in the accounting
period.

 

11.20 Completion of the transaction under this Agreement will not:

 

  (a) result in any loss of any Group Company or any cancellation or reduction
of any subsidy, credit or deduction alleviating tax burdens, to which any Group
Company is entitled in terms the profits, gains or income (or assessed profits,
gains or income); or

 

  (b) result in any other or additional taxes to be paid by the Company or its
subsidiary (if any).

 

11.21 Each domestic company, which is a Chinese taxpayer, has no permanent
establishment in outside China and is not a taxpayer in any country other than
China, has no tax liability or reporting obligation outside China.

 

12 Events occurred after the date of the financial statements

 

12.1 Since the date of the financial statements, except as required in the
course of normal business or any transaction of each Group Company,

 

  (a) the business of each Group Company is developed and/or expanded according
to normal business operation practice and/or actual situations to maintain its
ability of going concern, except for making no changes to any management or
operation methods of its business, undertakings or assets or making changes in
an inherently consistent method or expanding business subject to actual
conditions;

 

   

Investment Agreement

 

    

 

53

 

  

 



--------------------------------------------------------------------------------

  (b) there are no events that may have any material adverse effect on the
assets, liabilities, financial positions, trading status or prospect of any
Group Company;

 

  (c) there is not any alteration to the constitutional documents of any Group
Company (no matter through merger, combination or any other methods);

 

  (d) there is not any change to any director of any Group Company;

 

  (e) there is not any acquisition, direct or indirect, of any asset,
securities, property, interest or business (in the form of merger and
acquisition, combination, equity or asset acquisition or in any other form) in
any Group Company, excluding any supplies (if applicable) in consistency with
usual operations and within the scope of normal business;

 

  (f) no Group Company has issued, delivered or sold or authorized the issuance,
delivery or sales of(no matter through merger and acquisition, combination, IPO
or any other method) any shares of any securities;

 

  (g) no Group Company has not gone through dissolution, bankruptcy,
de-registration, liquidation or re-organization;

 

  (h) no Group Company has divided, combined or re-classified any securities or
declared, withdrawn or paid any dividend or other distribution (in the form of
cash, share, property or a combination thereof), or redeemed, repurchased or
acquired in other methods any securities or offered to redeem, repurchase or
acquire in other methods any securities;

 

  (i) Unless mandated by any applicable law, no Group Company has
(i) established, adopted or amended any collective bargaining, rewards, profit
distribution, savings, pension, retirement, delayed payment, remuneration, stock
options, restricted stocks or other benefit schemes or arrangements to any
director, management or employee; or (ii) increased any remuneration, rewards or
other benefits payable, separation payment or termination payment (or any
amendment to any original arrangements) to any director, management or employee;

 

  (j) no Group Company has generated any capital expenditure or made any capital
commitment beyond the course of normal business;

 

  (k) no Group Company has set up, incurred, undertaken or subjected to any loan
debts or guarantee, or is bound or required to early repay any outstanding loans
on the Execution Date or the Closing Date;

 

  (l) no Group Company has:(i) acquired any asset of any nature; (ii) sold,
transferred or disposed in any other method of any asset of any nature; or
(iii) cancelled, waived, relieved or sold on discount any debt or claims in
party or whole;

 

   

Investment Agreement

 

    

 

54

 

  

 



--------------------------------------------------------------------------------

  (m) no Group Company has (i) made any compromises or offered or proposed any
compromises; (ii)initiated any lawsuits, investigations, arbitrations,
proceedings or made any other claims; (iii)had any shareholder-related lawsuits
against or disputes with any management or director; or (iv)had any lawsuits,
arbitration, proceedings or disputes in connection with any contemplated
transactions hereunder;

 

  (n) no Group Company has appointed or changed any auditors, had any change of
tax selection, had determination or change of any tax accounting years, adopted
or changed tax accounting methods, filed any alteration of tax returns or tax
imbursement requests, reached any tax settlement agreement, made any compromises
on demanding tax compensation, audit or collection or waived any claim for tax
rebate, tax deduction or other reduction of tax liabilities;

 

  (o) no Group Company has created any Encumbrances to sales, lease or other
transfer of any asset, securities, property, interest or business;

 

  (p) no Group Company has provided any other person with any loans, prepayment
(except for advance payment in consistency with usual business operations) or
capital contribution, or made any warranty, compensation, guarantee of joint
liabilities or other guarantee for any investment made thereby or to the
benefits thereof;

 

  (q) affecting the business or assets and having or being able to reasonably
expect any damages, destructions or other accidental losses (no matter covered
by insurance or not) that have individually or wholly had any material adverse
effects;

 

  (r) (i) concluding any agreement or arrangement, which limits, or restricts in
other methods itself or any of its Affiliates or any successor thereto, or
possibly limits or restricts after the Closing itself or the Buyer or any
Affiliates thereof from engaging in any operating activities or competitions in
any kind of business in any place or with any person; or (ii) waiving, releasing
or transferring any rights, claims or interests under unfair conditions;

 

  (s) actual or threatening occurrence of any act of any employee or labor
disputes, lockout, strike, sabotage in connection therewith;

 

  (t) no Group Company has breached any terms or provisions of any debts,
mortgage, contract or any applicable laws; and

 

  (u) no Group Company has signed any management consultancy agreement or any
other (single or a series of )agreements causing the Company to bear any cost in
excess of USD 50,000.

 

12.2 Compliance with terms of the Agreement will not:

 

  (a) conflict with any terms, conditions or regulations of any agreement or
document (such agreement or document remains effective and/or outstanding on the
Execution Date and the Closing Date of the Agreement), to which any Group
Company is a party, or any provisions of the articles of association of any
Group Company or any Encumbrances, lease, contract, order, judgment, ruling,
bans, rules or other limitation or obligations of any kind or nature that are
binding on or have any jurisdiction over any Group Company or any asset thereof
on the Execution Date and the Closing Date, or lead to breach of any of the
foregoing items or constitute any breach under the foregoing item;

 

   

Investment Agreement

 

    

 

55

 

  

 



--------------------------------------------------------------------------------

  (b) relieve any person from any (contractual or other) obligations that such
person is supposed to undertake for any Group Company;

 

  (c) cause the creation, or imposing of any Encumbrances on any asset of any
Group Company or cause such Encumbrances to be materialized or enforced; and

 

  (d) cause any current or future debt of any Group Company to be due or
declared due and payable before the specified due date.

 

12.3 no Group Company has agreed to be any member of any joint venture,
conglomerate, partnership or other non-groups; no Group Company is or has agreed
to be a party to any agreement or arrangement concerning any commission or other
revenue sharing.

 

13 Assets

 

13.1 all cash and other assets owned, or acquired, or not disposed by a Group
Company in the normal course of business belong to such Group Company without
any Encumbrances attached or any arrangement on payment by installment; if there
is any Encumbrance on any cash or asset of any Group Company, such cash or asset
will not be limited in use due to such Encumbrance.

 

13.2 The assets of a Group Company are held and controlled by such Group
Company, and can be and will be constantly used in the normal course of business
(subject to normal loss) within the reasonable requirements and in compliance
with designed or acquired purposes.

 

13.3 To the actual knowledge or to the reasonable knowledge of each Warrantor
after making proper inquiries or duty of care, there are no factors that will
make it difficult for any Group Company to recover account receivables and other
due payments of such Group Company arising in the normal course of business as
at the Closing Date; there is no dispute or counter-claim in any foregoing
payment and such payment is not offset.

 

14 Real estate

 

14.1 For the real estate privately owned by a Group Company,

 

  (a) Such Group Company is entitled to perfect title to such real estate
without any Encumbrances.

 

  (b) Each of such privately owned real estate complies, in all aspects, with
applicable laws and meets the business operations of such Group Company.

 

  (c) No real estate of each Group Company that is constantly used, occupied or
operated under lease respectively in current methods of use, occupation and
operation constitutes any breach of applicable laws concerning buildings,
planning, fire preventions, zonings and other land use related laws and similar
laws.

 

14.2 For the real estate privately leased by a Group Company,

 

   

Investment Agreement

 

    

 

56

 

  

 



--------------------------------------------------------------------------------

  (a) The landlord of each lease is entitled to perfect title of the real estate
under such lease without any defect in such title. Each of such real estate
under any lease complies, in all aspects, with applicable laws and meets the
business operations of such Group Company. No real estate of each lease and each
Group Company that is constantly used, occupied or operated under lease
respectively in current methods of use, occupation and operation constitutes any
breach of applicable laws concerning buildings, planning, fire preventions,
zonings and other land use related laws and similar laws.

 

  (b) Each lease constitutes an entire agreement concerning the real estate
under such lease, to which a Group Company is a party, and the true and complete
copy of each of such lease, together with any alteration, modification,
variation and other changes made thereto, shall be handed to the Buyer. Each
lease is validly existing and enforceable to both parties thereto to the extent
of terms thereof. On the Execution Date, all the conditions precedent for the
enforceability of each lease have been met. Each Group Company accepts and
actually occupies the real estate according to respective lease, and has not
sub-leased, assigned or mortgaged the leasehold interests thereof. Each lease
had been registered or filed for records as required.

 

  (c) Each Group Company always pays the rent in a timely manner or pay other
expenses and costs according to such lease. Subject to the terms of any lease,
there are no defaults or events of defaults, for which no remedial measures have
been taken, or of which any waiver is made against any Group Company, or any
event that may constitute default or event of event of default along with the
delivery of notice or passage of time or both. There is not any pending or
threatening expropriation, confiscation, dispute, claims, requirements or
similar proceedings that are in connection with or may have adverse effects on
constant use or entitlement to any lease.

 

14.3 No Group Company has used any real estate in the course of developing
business, except for any real estate that is privately owned by such Group
Company, or the lease with respect to which has been obtained by such Group
Company.

 

15 Management and employees

 

15.1 In terms of former and current employees of each Group Company, such Group
Company abides by any and all applicable laws and contracts in connection with
employment and labor, including any provisions in relation to salaries, work
hours, and social securities, separation compensations and other benefits of
employees involved therein. No Group Company has any contract with any labor
union. Each Group Company has, in a timely manner, (i) withheld and paid all the
money that shall be withheld by such Group Company from any employee according
to applicable laws and contractual provisions and paid to proper government
authority, including withholding of all compulsory funds, individual income tax,
social insurance and housing fund (if applicable) that should be paid by such
employee; (ii) made all payments in full amount to proper government authority
as required by applicable laws and contractual provisions, including payment of
compulsory funds, social insurance and housing funds (if applicable) that are
payable by such Group Company; and (iii) paid all the money in full amount to
such employee that shall be paid according to applicable laws and contracts,
including all salaries, overtime pay, bonus, benefits, separation compensation
and other compensations that should be paid to such employee.

 

   

Investment Agreement

 

    

 

57

 

  

 



--------------------------------------------------------------------------------

15.2 No management, employee or consultant of any Group Company is obligated
under any contract (including any permission, agreement or commitment of any
nature) or subject to any ruling, decision or order of any court or
administrative authority, thus preventing such management, employee or
consultant from promoting the interests of such Group Company with his/her best
efforts (as case may be), or conflicting with the business or preventing such
management, employee or consultant from transferring the copyrights of any
invention fermented or put into practice or materials developed in the course of
rendering service to such Group Company. No circumstance as follows will
conflict with or lead to breach of terms, conditions or provisions of any
contract, commitment or instrument, under which such management, employee or
consultant is obligated or constitute any defaults under such contract,
commitment or instrument: (i)completion of transactions under the Agreement and
(ii) development of respective business of each Group Company. There is no
reason for a Group Company to believe that, it is or will be necessary to use
any invention made by any employee (or any individual who such Group Company
intends to employ at present) before such employee is employed or beyond the
range of employment. No completion of any transaction hereunder (individually or
after the occurrence of any additional or subsequent events) will constitute any
event under any benefit plan or individual agreement that will or may lead to
any payment (of separation compensation or otherwise), accelerated maturity,
affiliation or increase of benefits in relation to any employee, former
employee, consultant, agent or director of any Group Company.

 

15.3 In addition to any statutory social insurance benefits, no Group Company
has any pension, profit-sharing, share options plans, plans for share
acquisition by employees or other plans requiring provision of any incentive or
other remunerations to employees (except for any remuneration paid to employees
in the course of routine business) or any other benefit plans for employees. In
addition to contributions or accrued benefits required for current year, no
Group Company has, under any applicable laws in connection with benefit plans or
according to any applicable laws in relation to benefits plans, incurred and is
expected to incur any liability, and there are no events, transactions or
circumstances occurred or existing that may cause such Group Company to incur
such liabilities. Each benefit plan complies with and will always comply with
all applicable provisions of applicable laws.

 

15.4 There have been no strikes or collective labor disputes, to which a Group
Company is a party and any employee thereof is the other party in the past three
(3) years; and at present, there is not any pending, threatening or reasonably
expected strike or labor dispute, to which a Group Company is a party and any
employee thereof is the other party.

 

16 Insurance

Each Group Company maintains (i) sufficient insurance for all types of assets
and activities that are usually insured, covering any property damages and loss
of income resulting from fire disasters or any other accidents, and
(ii) sufficient insurance against all liabilities, claims and risks that are
usually insured by any company in similar circumstance and each Group Company
shall be registered as the only beneficiary of such insurance.

 

 

   

Investment Agreement

 

    

 

58

 

  

 



--------------------------------------------------------------------------------

17 Intellectual Property

 

17.1 All Intellectual Properties used or formerly used by any Group Company
shall be deemed as legally and beneficially owned by such Group Company or
intellectual properties that can be legally used subject to the permission of
the owner thereof (as the case may be). Intellectual Properties of a Group
Company sufficiently allow such Group Company to operate business as it is on
the Execution Date and allow such Group Company to operate as expected after the
Closing Date.

 

17.2 Part I of Appendix Eight hereto sets out the authentic, complete and
accurate details of Intellectual Properties owned by each Group Company
(“Self-owned Intellectual Properties”), each of which is legal and is in full
force and effect. Each Group Company is the lawful and exclusive owner of all
Self-owned Intellectual Properties, and has all rights and interests therein
without any encumbrances, including the right to file a lawsuit against any act
of infringement. There are no pending or threatening claims to raise questions
about the validity, enforceability, scope, terms or any other aspect of any
Self-owned Intellectual Property, and no Self-owned Intellectual Property is
determined to be invalid or unenforceable in part or whole in any claim for any
reason.

 

17.3 Party II of Appendix Eight thereto sets out the authentic, complete and
accurate details of Intellectual Properties used by any Group Company with the
consent of the owner (“Permitted Intellectual Properties”); each Group Company
has the right to use Permitted Intellectual Properties subject to terms and
conditions concluded with each third party and provisions of applicable laws,
and corresponding rights and interests for lawfully holding such Intellectual
Properties.

 

17.4 Each Group Company has sufficient rights to use Self-owned and Permitted
Intellectual Properties; such sufficiency shall not be changed and shall remain
unchanged after the transactions contemplated hereunder are completed. Each
Intellectual Property owned or used by any Group Company shall be valid,
continue to exist and mandatorily enforceable, and no directions, judgments,
decisions or agreements that have not been fully implemented will have any
adverse effect on such Intellectual Property in use or any rights thereof, to
which such Group Company is entitled. No Group Company has infringed or violated
in other way any Intellectual Property of any third party.

 

17.5 Each Group Company has taken reasonable measures to protect the
confidentiality and values of all trade secrets owned; and except in accordance
with any valid and proper confidentiality and/or licensing agreement that is not
breached, no person has used, disclosed or discovered any trade secrets. All
employees and consultants of each Group Company have signed confidentiality
agreement of intellectual properties for their respective benefits of each Group
Company, according to which, each of such employees has transferred each
Intellectual Property to each Group Company respectively, and agreed to keep the
confidentiality of all trade secrets.

 

17.6 To the knowledge of each Warrantor after making efforts for all necessary
inquiries, no third party has registered or used any Intellectual Property (no
matter registered or not, including any application for registration) or any
domain name owned or used by each Group Company or that is the same as or
similar to any name used for business in any other ways.

 

   

Investment Agreement

 

    

 

59

 

  

 



--------------------------------------------------------------------------------

17.7 No warrantor or Group Company or any existing or former owner of any
Self-owned Intellectual Properties has received any notice of any threatening,
pending or ongoing claims in connection with any actual or alleged infringement
of Intellectual Properties of any third party, or become aware of any fact or
circumstance that may lead to such claims upon reasonable expectation.

 

17.8 No Group Company has been involved in any infringement or embezzlement or
violation in other ways of Intellectual Properties of any third party, or has
had any pending, threatening or ongoing claims in connection with the foregoing
matters.

 

17.9 No warrantor or Group Company or any existing or former owner of any
Self-owned Intellectual Properties has granted any license or other rights to
use any Self-owned Intellectual Properties to any third party.

 

17.10 Each intellectual property licensing agreement, to which a Group Company
is a party, is fully valid and binding, and such agreement shall be an entire
agreement concluded by the parties with respect to the matters mentioned
therein. No Group Company has violated or breached, or is alleged to have
violated or breached any intellectual property licensing agreement, to which
such Group Company is a party. The counterparty to such intellectual property
licensing agreement does not terminate such agreement for any reason. No Group
Company is, upon reasonable expectation, aware of any reason or circumstance
that may lead to such termination. No such intellectual property licensing
agreement will become invalid or unbinding or unable to come into effect on
terms effective on the Closing Date.

 

17.11 There are no lawsuits or any other claims in relation to infringement or
embezzlement of any Self-owned Intellectual Property, and no person is involved
in any infringement or embezzlement of any Self-owned Intellectual Property.

 

17.12 Any rewards, remunerations of inventors or other rewards or remunerations
of creators and designers of any Self-owned Intellectual Property to be paid as
required by any and all applicable laws have been fully paid to such inventor,
designer or creator in a timely manner.

 

18 Information Technology

 

18.1 Each Warrantor has provided the Buyer with all particulars of information
technology possessed by, or used by each Group Company with permission or in
other ways, on or before the Execution Date; while each Group Company
respectively is the only legal and beneficial owner of such information
technology, clear of any encumbrance in the case, or is the legal licensee of
such information technology.

 

18.2 All information technology possessed or used by each Group Company, or by
any third party on behalf of each Group Company, operates in accordance with the
technical specifications and instructions, is in good condition, and free from
any vulnerability, virus, trojan horse, defect or security flaw, and is
maintained based on good industry practice.

 

18.3 Each Group Company does not incur any business or operation suspension due
to any of the following matters: (i) any security flaw with respect to any
information technology, (ii) any breakdown (whether due to any venerability,
virus, flaw or others), under-capacity or other sub-standard performance of any
information technology, or (iii) any breakdown, suspension, or any flawed
operation of any information technology caused by the occurrence or treatment on
any date. There is no such circumstance that might or is expected to cause any
such suspension.

 

   

Investment Agreement

 

    

 

60

 

  

 



--------------------------------------------------------------------------------

18.4 Each Group Company has implemented appropriate backup and disaster recovery
technology consistent with the industry practice.

 

18.5 On or before the Execution Date, each Warrantor has provided the Buyer with
all particulars of all agreements and arrangements with respect to information
technology, which are concluded by each Group Company or according to which each
Group Company is entitled to any interests.

 

18.6 Any information technology possessed or used by each Group Company is not
the object of any lawsuit, or other disputes or claims.

 

18.7 Each Group Company legally or beneficially owns or enjoys the contractual
right to all information technology and business information necessary or
required for its business operation, or the implementation of any existing
contract, commitment, plan or proposal; while such contractual right will not be
directly or indirectly damaged by any transaction proposed in this Agreement.

 

18.8 Each Warrantor has provided the Buyer with all particulars of the domains
registered in the name of each Group Company or used by each Group Company on or
before the Execution Date. There was or is neither dispute or objection with
respect to the use or registration by each Group Company of any domain as
mentioned in this paragraph, nor any circumstance that might or is expected to
cause such dispute or objection. All registrations of such domains have been
retained; while all relevant expenses and necessary administrative measures have
been paid and adopted respectively.

 

18.9 Any information technology possessed or used by each Group Company within
twelve (12) months prior to the Closing Date does not infringe the information
technology of any third party, or constitute any unauthorized use of any third
party’s information technology.

 

19 Major Contracts

 

19.1 Except as provided in this Agreement, with respect to any agreement,
document or arrangement to which any Group Company is a party, there is neither
claim which still exist as of the Execution Date and will cause material adverse
effect on each Group Company in the whole due to any non-performance and
default, nor the possibility of occurrence of such claim, and any circumstance
that might cause such claim.

 

19.2 It is actually known to each Warrantor or should be reasonably known to
each Warrantor based on appropriate inquiry or the performance of duty of care,
all parties with which each Group Company concludes agreements or which have
obligations to each Group Company, do not violate the agreements concluded with
each Group Company and the obligations to each Group Company. Each Group Company
does not violate any agreement or arrangement to which it is a party (such
agreement or arrangement is still effective and/or unfinished as of the
Execution Date and the Closing Date of this Agreement), thus causing material
adverse effect on each Group Company.

 

   

Investment Agreement

 

    

 

61

 

  

 



--------------------------------------------------------------------------------

19.3 It is actually known to each Warrantor or should be reasonably known to
each Warrantor based on appropriate inquiry or the performance of duty of care,
there is no offer, bid or similar matters which will cause material adverse
effect on the overall business or financial situation of each Group Company.

 

19.4 Each Group Company does not conclude or undertake any contract,
transaction, arrangement or responsibility as described below (such contract,
transaction, arrangement or responsibility is still valid and/or unfinished as
of the Closing Date, and the involved amount of each contract, transaction,
arrangement or responsibility exceeds USD50,000, but the obligation of each
Group Company under such contract, transaction, arrangement or responsibility
(except as specifically reflected in the Disclosure Letter): special or unusual,
or outside the ordinary course of business).

 

19.5 It is actually known to each Warrantor or should be reasonably known to
each Warrantor based on appropriate inquiry or the performance of duty of care,
each Group Company is not subject to any responsibility or obligation with
respect to remedies for violations.

 

19.6 As of the Execution Date hereof, the contracts or arrangements concluded by
each Group Company (such contracts or arrangements are still valid and/or
unfinished as of the Closing Date) all have been made based on fair trade; while
the profit or financial situation of each Group Company has not been affected by
any contract or arrangement made not based on fair trade.

 

20 Related Transactions

The transactions between each Group Company, each Warrantor and the affiliates
(including possession of funds, provision of finance, procurement, permission,
credit and debt, etc.) have been fully disclosed; there is no other transaction
between each Group Company, each Warrantor and the affiliates. The commercial
terms for the related transactions between each Group Company, each Warrantor
and the affiliates are fair and equitable, with no circumstance damaging the
interests of each Group Company or unreasonably increasing the burden of each
Group Company.

 

21 Environment, Health and Safety Matters

 

21.1 Each Group Company has always abided by and now still abides by all
environment, health and safety requirements during the course of business
operation.

 

21.2 Without affecting the scope as stated above, each Group Company has
obtained, always abided by and now still abides by all permits necessary for
business operation according to environment, health and safety requirements,
including approval and opinions in the environmental impact assessment report,
the finished environmental protection facilities inspection report, opinions or
inspection certificate, pollutant discharge application and permits, and all
permissions, permits and approvals with respect to safety matters of each Group
Company (including fire fighting), if applicable; such permits are valid and
have full effect, will not be completely or partially terminated, weakened or
become terminable due to any transaction under this Agreement.

 

21.3 Each Group Company is not subject to any kind of responsibility in the
business caused by environment, health and safety requirements, or concerning
environment, health and safety requirements, no matter responsibility occurred,
contingent, absolute, asserted, identifiable or other responsibilities; while
there is no fact, condition, circumstance or a series of cases which are
reasonably expected to cause such responsibilities or become the basis of such
responsibilities.

 

   

Investment Agreement

 

    

 

62

 

  

 



--------------------------------------------------------------------------------

21.4 With respect to any matter concerning the business, no notice,
announcement, request, information requirement, subpoena, summon or order with
respect to or arising from environment, health and safety requirements has been
received, no complaint or punishment has been made, and no pending, potential
investigation, action at law, claim, case, proceedings or review has been
instituted by any government department or other person.

 

21.5 No hazardous materials have been temporarily or permanently discharged,
handled, dumped, injected, pumped, buried, spilled, leaked, drained or released
at, over or below the property currently or once used for the business. For the
purpose of this Agreement, Hazardous Materials refer to all harmful or toxic
materials, including: (i) any chemicals, compounds, materials, mixtures or
substances which are defined, listed or otherwise classified as harmful
materials currently or in the future under any applicable law; (ii) petroleum,
natural gas, natural gas liquid, liquefied natural gas, synthetic gas which can
be used as fuel (or mixture of natural gas and that synthetic gas), ash formed
from handling municipal solid waste by resource recycling facilities, drilled
fluid, produced water and other waste concerning exploration, development and
mining of crude oil, natural gas or geothermal resources; (iii) asbestos of any
form; (iv) urea resin foam-plastic insulating materials; (v) any other
chemicals, materials or substances of which the exposure is limited or regulated
by any government department due to health and safety reasons and because of the
quantity, density, physical or chemical characteristics, or which might cause
immediate or potential major hazards to human health and safety or the
environment if discharged to workplaces or the environment.

 

22 Loans and Guarantees

 

22.1 Each Group Company has no outstanding loan capital or borrowed or raised
funds.

 

22.2 Each Group Company has no guarantee or security form or similar documents
which have not been fully performed, or have been made by it or made in favour
of it.

 

23 Full Disclosure

 

23.1 After the Buyer expresses the intention to subscribe to the Target Equity,
all information provided by each Warrantor to the Buyer or any of its
representatives, or by any third party on behalf of each Warrantor to the Buyer
or any of its representatives are true and accurate in all aspects, and there is
no fact or matter which has not been provided to the Buyer or any of its
representatives in written form, and make the information mentioned above become
untrue or misleading.

 

23.2 Each Warrantor is not informed of any fact or circumstance which is related
to it, the Target Equity or each Group Company, might cause material adverse
effect, or is reasonably expected to affect the decision of the Buyer to
subscribe to the Target Equity according to the terms hereof, if disclosed, and
has not been disclosed in the Disclosure Letter.

 

23.3 The representations and warranties of each Warrantor under this Agreement,
any statements or certifications provided currently or in the future to the
Buyer according to this Agreement, or any statements or certifications relating
to the transaction proposed hereunder, do and will not include any misstatement
of material facts, do and will not omit any material facts which cause any
statement under this Agreement or above-mentioned statements or certifications
be misleading.

 

   

Investment Agreement

 

    

 

63

 

  

 



--------------------------------------------------------------------------------

Part II The Seller’s Warranties

 

1 Establishment, Good Standing and Qualification

 

1.1 Each Seller (in case of company) (1) is a limited liability company legally
established according to the laws of the place of registration, in good standing
and with good credit; (2) has all necessary power and authority to possess and
operate its property and conduct the business, sign, deliver and perform this
Agreement and complete the transaction proposed hereunder; (3) has the proper
qualification to carry out business transaction respectively, has all permits
and qualification necessary for such business operation, and has good credit in
each judicial district where such qualification is required; and (4) since its
establishment, has always abided by all applicable laws to do business.

 

1.2 Each Seller (in case of natural person) is natural person with full capacity
for civil conduct.

 

2 Authorization

 

2.1 Each Seller has taken all necessary actions so that it can authorize, sign
and deliver this Agreement and perform its obligations hereunder. This
Agreement, and any other agreements and/or instruments to which each Seller is a
party according to this Agreement, constitute the valid and legally binding
obligations of the Seller, and can be implemented according to the relevant
terms.

 

2.2 Except the consent obtained on the Closing Date, no other consent is
required from any person for each Seller to sign, deliver or perform this
Agreement or complete the transaction proposed hereunder.

 

3 Target Equity

Target Equity (i) has been officially and effectively issued and fully paid,
(ii) when delivered for the consideration hereunder according to this Agreement,
each Seller will transfer to the Buyer the proper and valid ownership to Target
Equity without transfer restriction and other encumbrances, and all rights and
interests attached.

 

4 No Violation

Signing, delivery and performance of this Agreement or completion of the
transaction proposed hereunder by each Seller will not (i) cause any violation
of, or conflict with any provisions in organization documents valid as of the
Execution Date, or constitute violation, whether with time lapse or notice;
(ii) constitute the conflict with any applicable laws; (iii) constitute the
violation of any provisions in any contract, or cause the termination,
cancellation or advance of any rights or obligations of each Seller under any
provisions of any contract, or cause the loss of any interests of each Seller
under any provisions of any contract; or (iv) cause any property or asset of
each Seller be subject to any encumbrance (Except as expressly agreed by related
parties in the transaction documents).

 

   

Investment Agreement

 

    

 

64

 

  

 



--------------------------------------------------------------------------------

5 Insolvency

Each Seller will not and has no reason to believe that it might become insolvent
or unable to pay debts coming to maturity in the foreseeable future according to
applicable laws. Each Seller is not and has no reason to believe that it might
be subject to legal proceedings concerning any compromise or arrangement with
creditors in the foreseeable future, or any liquidation, bankruptcy or other
dissolution procedures for the Seller. Moreover, it is currently known to each
Seller that any incident that might trigger such legal proceedings according to
applicable laws does not exist.

 

6 No Claim or Lawsuit

No claim is pending or threatened to be made against or involving each Seller or
its affiliates, and relating to each Group Company or its business in any way.

 

   

Investment Agreement

 

    

 

65

 

  

 



--------------------------------------------------------------------------------

Part III The Buyer’s Warranties

 

1 Establishment, Good Standing and Qualification

Each Buyer is a company legally established and validly existing according to
the laws of the place of registration, and in good standing; (2) has all
necessary corporate power and authority to sign and deliver this Agreement and
complete the transaction proposed hereunder.

 

2 Authorization

Each Buyer has the full power and authority to conclude this Agreement; while
this Agreement constitutes the valid and legally binding obligations of the
Buyer, and can be implemented according to the relevant terms, under the
supposition that the signing and delivery of this Agreement is proper and valid.

 

3 No Violation

Signing, delivery and performance of this Agreement or completion of the
transaction proposed hereunder by each Buyer will not (i) cause any violation
of, or conflict with any provisions in organization documents valid as of the
Execution Date, or constitute violation, whether with time lapse or notice;
(ii) constitute the conflict with any applicable laws; (iii) constitute the
violation of any provisions in any contract, or cause the termination,
cancellation or advance of any rights or obligations of each Buyer under any
provisions of any contract, or cause the loss of any interests of each Buyer
under any provisions of any contract.

 

   

Investment Agreement

 

    

 

66

 

  

 



--------------------------------------------------------------------------------

Investment Agreement

Appendix V—Disclosure Letter

 

   

Investment Agreement

 

    

 

67

 

  

 



--------------------------------------------------------------------------------

Investment Agreement

Appendix VI—Key Employees

 

   

Investment Agreement

 

    

 

68

 

  

 



--------------------------------------------------------------------------------

Appendix VII—Each Party’s Address

 

   

Investment Agreement

 

    

 

69

 

  

 



--------------------------------------------------------------------------------

Appendix VIII—Intellectual Property

 

   

Investment Agreement

 

    

 

70

 

  

 



--------------------------------------------------------------------------------

Appendix IX—Domains to be Transferred

 

   

Investment Agreement

 

    

 

71

 

  

 



--------------------------------------------------------------------------------

Investment Agreement

Signature Page

(This page is intentionally left blank for the signature of the Investment
Agreement)

The Agreement has been signed by the parties on the Execution Date.

 

Executed, sealed and delivered by Glory

Loop Limited

 

)

)

)

)

)

 

Executed, sealed and delivered by

the authorized signatory of Glory

Loop Limited:

By

       

(authorized signatory)

       

 

 

   

Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by Beijing

Gamease Age Internet Technology Co.,

Ltd.

 

)

)

)

)

)

 

Signed by the authorized signatory

of Beijing Gamease Age Internet

Technology Co., Ltd.:

By           (authorized signatory)            

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by Baina,

Inc.

 

)

)

)

)

)

)

 

Signed by the authorized signatory

of Baina, Inc.:

By           (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by Forest

Group Investment Limited

 

)

)

)

)

)

)

 

Signed by the authorized signatory

of Forest Group Investment Limited:

By           (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by Matrix

Partners China II Hong Kong Limited

 

)

)

)

)

)

)

 

Signed by the authorized signatory

of Matrix Partners China II Hong

Kong Limited:

By           (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by Sequoia

Capital 2010 CV Holdco, Ltd.

 

)

)

)

)

)

)

 

Signed by the authorized signatory

of Sequoia Capital 2010 CV Holdco, Ltd.:

By           (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by

QUALCOMM Incorporated

 

)

)

)

)

)

)

 

Signed by the authorized signatory

of QUALCOMM Incorporated:

By           (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed and delivered by Yongzhi Yang  

)

)

)

)

)

)

         

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed and delivered by Tiefeng Liu  

)

)

)

)

)

)

     

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed and delivered by Youyang Xie  

)

)

)

)

)

)

     

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed and delivered by Na Zeng  

)

)

)

)

)

)

     

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed and delivered by Zhou Yu  

)

)

)

)


)

)

     

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed and delivered by Sen Li  

)

)

)

)

)

)

     

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by MoboTap Inc.  

)

)

)

)

)

  Signed by the authorized signatory of MoboTap Inc.: By  

 

  )   (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by MoboTap Inc. Limited.  

)

)

)

)

)

  Signed by the authorized signatory of MoboTap Inc. Limited: By  

 

  )   (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by MoboTap Inc.  

)

)

)

)

)

  Signed by the authorized signatory of MoboTap Inc.: By  

 

  )   (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by Dolphin Browser Inc.  

)

)

)

)

)

  Signed by the authorized signatory of Dolphin Browser Inc.: By  

 

  )   (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by Muse Entertainment Limited  

)

)

)

)

)

  Signed by the authorized signatory of Muse Entertainment Limited: By  

 

  )   (authorized signatory)          

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed and delivered by Dstore Technology Limited       

)

)

)

)

)

)

     Signed by the authorized signatory of Dstore Technology Limited:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Baina Zhiyuan (Chengdu)
Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Baina Zhiyuan (Chengdu) Technology
Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Baina Zhiyuan (Beijing)
Technology Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Baina Zhiyuan (Beijing) Technology
Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Beijing Baina Information
Technology Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Beijing Baina Information Technology
Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Baina (Wuhan) Information
Technology Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Baina (Wuhan) Information Technology
Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Chengdu Xingyu Science
and Technology Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Chengdu Xingyu Science and Technology
Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Wuhan Xingyu Science and
Technology Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Wuhan Xingyu Science and Technology
Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Wuhan Hualian Chuangke
Science and Technology Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Wuhan Hualian Chuangke Science and
Technology Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Beijing Anzhuoxing
Science and Technology Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Beijing Anzhuoxing Science and
Technology Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    



--------------------------------------------------------------------------------

Executed, sealed with the common seal and delivered by Shanghai Andepurui
Network Science and Technology Co., Ltd.       

)

)

)

)

)

)

     Signed by the authorized signatory of Shanghai Andepurui Network Science
and Technology Co., Ltd.:

By

 

 

           

(authorized signatory)

                       

 

 

   

Signature Page of the Investment Agreement

 

    